EXHIBIT 4.10(b)

 

--------------------------------------------------------------------------------

SMITHFIELD FOODS, INC.,

as Issuer

$500,000,000

7.750% Senior Notes due 2017

 

--------------------------------------------------------------------------------

FIRST SUPPLEMENTAL INDENTURE

Dated as of June 22, 2007

 

--------------------------------------------------------------------------------

U.S. Bank National Association,

as Trustee

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

              Page      ARTICLE I     

Establishment, Definitions and Incorporation by Reference

   2  

SECTION 1.01.

   Establishment    2  

SECTION 1.02.

   Definitions    2  

SECTION 1.03.

   Other Definitions    24  

SECTION 1.04.

   Incorporation by Reference of Trust Indenture Act    25  

SECTION 1.05.

   Rules of Construction    25  

SECTION 1.06.

   Definitive Securities    25  

SECTION 1.07.

   Computation of Interest    26      ARTICLE II     

Redemption

   26  

SECTION 2.01.

   Selection of Securities to Be Redeemed    26  

SECTION 2.02.

   Optional Redemption    27  

SECTION 2.03.

   Mandatory Redemption    27      ARTICLE III     

Covenants

   27  

SECTION 3.01.

   Payment of Securities    27  

SECTION 3.02.

   SEC Reports    28  

SECTION 3.03.

   Limitation on Indebtedness    29  

SECTION 3.04.

   Limitation on Restricted Payments    31  

SECTION 3.05.

   Limitation on Sale/Leaseback Transactions    33  

SECTION 3.06.

   Limitation on Restrictions on Distributions from Restricted Subsidiaries   
34  

SECTION 3.07.

   Limitation on Sales of Assets    35  

SECTION 3.08.

   Limitation on Transactions with Affiliates    38  

SECTION 3.09.

   Change of Control    39  

SECTION 3.10.

   Limitation on the Sale or Issuance of Capital Stock of Restricted
Subsidiaries    41  

SECTION 3.11.

   Limitation on Liens.    41  

SECTION 3.12.

   Limitation on Issuances of Guarantees of Indebtedness by Restricted
Subsidiaries    41  

SECTION 3.13.

   Limitation on Lines of Business    43  

SECTION 3.14.

   Effectiveness of Covenants    43  

SECTION 3.15.

   Corporate Existence    43  

SECTION 3.16.

   Payment of Taxes and Other Claims    43  

SECTION 3.17.

   Maintenance of Properties    43  

SECTION 3.18.

   Insurance    43  

SECTION 3.19.

   Compliance with Laws    44

 

ii



--------------------------------------------------------------------------------

 

SECTION 3.20.

   Additional Covenants    44  

SECTION 3.21.

   Inapplicability    44      ARTICLE IV     

Successor Company

   44  

SECTION 4.01.

   When Company May Merge or Otherwise Dispose of Assets    44  

SECTION 4.02.

   When a Subsidiary Guarantor May Merge or Otherwise Dispose of Assets    45  
   ARTICLE V     

Defaults and Remedies

   46  

SECTION 5.01.

   Events of Default    46  

SECTION 5.02.

   Acceleration    48  

SECTION 5.03.

   Other Remedies    49  

SECTION 5.04.

   Waiver of Past Defaults    49  

SECTION 5.05.

   Limitation on Suits    50  

SECTION 5.06.

   Rights of Holders to Receive Payment    50  

SECTION 5.07.

   Collection Suit by Trustee    50  

SECTION 5.08.

   Trustee May File Proofs of Claim    50  

SECTION 5.09.

   Priorities    51  

SECTION 5.10.

   Undertaking for Costs    51  

SECTION 5.11.

   Control by Holders of Securities    51  

SECTION 5.12.

   Notices of Default; Compliance Certificate    52      ARTICLE VI     

Defeasance and Covenant Defeasance

   52  

SECTION 6.01.

   Discharge of Liability on Securities; Defeasance    52  

SECTION 6.02.

   Conditions to Defeasance    53  

SECTION 6.03.

   Application of Trust Money    54  

SECTION 6.04.

   Repayment to Company    55  

SECTION 6.05.

   Indemnity for U.S. Government Obligations    55  

SECTION 6.06.

   Reinstatement    55  

SECTION 6.07.

   Replacement of Original Indenture    55      ARTICLE VII     

Amendment and Waiver

   56  

SECTION 7.01.

   Without Consent of Holders    56  

SECTION 7.02.

   With Consent of Holders    56  

SECTION 7.03.

   Revocation and Effects of Consents and Waivers    57  

SECTION 7.04.

   Payment for Consent    58



--------------------------------------------------------------------------------

     ARTICLE VIII     

Miscellaneous

   58  

SECTION 8.01.

   No Personal Liability of Directors, Officers, Employees and Stockholders   
58  

SECTION 8.02.

   Priority of First Supplemental Indenture    58  

SECTION 8.03.

   Governing Law    58  

SECTION 8.04.

   Appointment of Security Registrar and Paying Agent    58  

SECTION 8.05.

   Table of Contents; Headings    58

EXHIBIT A

   Form of the Security   

EXHIBIT B

   Form of Indenture Supplement to Add Subsidiary Guarantors   



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE

 

TIA Section

       

Supplemental

Indenture
Section

310(a)(1)

     N.A.

      (a)(2)

     N.A.

      (a)(3)

     N.A.

      (a)(4)

     N.A.

      (b)

     N.A.

      (c)

     N.A.

311(a)

     N.A.

      (b)

     N.A.

      (c)

     N.A.

312(a)

     N.A.

      (b)

     N.A.

      (c)

     N.A.

313(a)

     N.A.

      (b)(1)

     N.A.

      (b)(2)

     N.A.

      (c)

     N.A.

      (d)

     N.A.

314(a)

     3.02

      (b)

     N.A.

      (c)(1)

     N.A.

      (c)(2)

     N.A.

      (c)(3)

     N.A.

      (d)

     N.A.

      (e)

     N.A.

315(a)

     N.A.

      (b)

     N.A.

      (c)

     N.A.

      (d)

     N.A.

      (e)

     N.A.

316(a)(last sentence)

   N.A.

      (a)(1)(A)

     5.04

      (a)(1)(B)

     7.02

      (a)(2)

     N.A.

      (b)

     N.A.

317(a)(1)

     N.A.

      (a)(2)

     N.A.

      (b)

     N.A.

318(a)

     N.A.

--------------------------------------------------------------------------------

N.A. means Not Applicable.

 

v



--------------------------------------------------------------------------------

Note: This Cross-Reference Table shall not, for any purpose, be deemed to be
part of this Indenture.

 

vi



--------------------------------------------------------------------------------

FIRST SUPPLEMENTAL INDENTURE (the “First Supplemental Indenture”), dated as of
June 22, 2007, between SMITHFIELD FOODS, INC., a corporation duly organized and
existing under the laws of the Commonwealth of Virginia (the “Company”), and
U.S. Bank National Association, a national banking association duly organized
and existing under the laws of the United States of America and having a
corporate trust office in Atlanta, Georgia (the “Trustee”), as Trustee.

RECITALS OF THE COMPANY

WHEREAS, the Company deems it necessary to issue from time to time for its
lawful purposes senior debt securities evidencing its unsecured and
unsubordinated indebtedness, which may or may not be convertible into or
exchangeable for any securities of any Person (including the Company);

WHEREAS, the Company has for such purposes heretofore entered into an Indenture,
dated as of June 1, 2007, with the Trustee (the “Original Indenture,” as may be
amended and supplemented and together with the First Supplemental Indenture, the
“Indenture”);

WHEREAS, the Original Indenture is incorporated herein by this reference;

WHEREAS, the Indenture provides for the issuance from time to time of new series
of securities, unlimited as to principal amount, to bear such rates of interest,
to mature at such times and to have such other provisions as shall be fixed in
accordance with the provisions of the Indenture, and the terms of such series
may be described by a supplemental indenture executed by the Company and the
Trustee;

WHEREAS, the Company hereby proposes to create under the Indenture a series of
securities;

WHEREAS, this Indenture is subject to the provisions of the Trust Indenture Act
of 1939, as amended, that are required to be part of this Indenture and shall,
to the extent applicable, be governed by such provisions; and

WHEREAS, all things necessary to make this First Supplemental Indenture a valid
agreement of the Company, and a valid amendment and supplement to the Original
Indenture, have been done.

NOW, THEREFORE, THIS FIRST SUPPLEMENTAL INDENTURE WITNESSETH:

For and in consideration of the agreements and obligations set forth herein and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto hereby agree, for the equal and proportionate
benefit of the Holders of the series of Securities established hereby, as
follows:



--------------------------------------------------------------------------------

ARTICLE I

ESTABLISHMENT, DEFINITIONS AND INCORPORATION BY REFERENCE

SECTION 1.01. Establishment.

Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Holders of the Company’s 7.750% Senior Notes
due 2017, issued on the date hereof (the “Initial Securities”); together with,
if and when issued, an unlimited principal amount of additional 7.750% Senior
Notes due 2017 (“Additional Securities” and together with the Initial
Securities, the “Securities”).

The aggregate principal amount of Securities that may be authenticated and
delivered under this Supplemental Indenture is unlimited. The Initial Securities
issued on the date hereof will be in an aggregate principal amount of
$500,000,000. In addition, the Company may issue, from time to time in
accordance with the provisions of this Indenture, including, without limitation,
Section 301 of the Original Indenture, Additional Securities. Furthermore,
Securities may be authenticated and delivered upon registration or transfer, or
in lieu of, other Securities pursuant to Section 303, 304, 305, 306, 309 or 905
of the Original Indenture or in connection with an Asset Disposition pursuant to
Section 3.07 hereof or a Change of Control Offer pursuant to Section 3.09
hereof.

The Initial Securities shall be known and designated as “7.750% Senior Notes due
2017” of the Company. Additional Securities issued shall also be known and
designated as “7.750% Senior Notes due 2017” of the Company.

With respect to any Additional Securities, the Company shall set forth in a
Board Resolution or an Officers’ Certificate pursuant to a Board Resolution, in
addition to any information required by the Original Indenture, the following
information:

(1) the aggregate principal amount of such Additional Securities to be
authenticated and delivered pursuant to this Indenture; and

(2) the issue price and the issue date of such Additional Securities.

The Initial Securities and the Additional Securities shall be considered
collectively as a single class for all purposes of this Indenture. Holders of
the Initial Securities and the Additional Securities will vote and consent
together on all matters to which such Holders are entitled to vote or consent as
one class, and none of the Holders of the Initial Securities or the Additional
Securities shall have the right to vote or consent as a separate class on any
matter to which such Holders are entitled to vote or consent.

Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Holders of the Securities:

SECTION 1.02. Definitions.

 

2



--------------------------------------------------------------------------------

(a) For all purposes of this First Supplemental Indenture and any Securities
issued hereunder:

(i) Capitalized terms used herein without definition shall have the meanings
specified in the Original Indenture;

(ii) Each reference to “Indenture” in this First Supplemental Indenture shall
mean the provisions of the Original Indenture and future amendments and
supplements to the Original Indenture, including this First Supplemental
Indenture, applicable to the Securities and exclusive of amendments and
supplements that relate to future issuances of other series of securities issued
at a later date under the Indenture;

(iii) All references in this First Supplemental Indenture to Articles and
Sections, unless otherwise specified, refer to the corresponding Articles and
Sections of this First Supplemental Indenture and, where so specified, to the
Articles and Sections of the Original Indenture as supplemented, amended or
modified by this First Supplemental Indenture;

(iv) All references in the Original Indenture to Articles and Sections in the
Original Indenture shall for purposes of the Securities be deemed references to
the Articles and Sections of the Original Indenture as supplemented, amended or
modified by this First Supplemental Indenture, including a deemed reference to a
different section number in this First Supplemental Indenture that supplements,
amends or modifies a Section in the Original Indenture; and

(v) The terms “above,” “below,” “hereof,” “herein,” “hereby,” “hereto,”
“hereunder” and “herewith” in this First Supplemental Indenture refer to this
First Supplemental Indenture.

(b) For all purposes of this First Supplemental Indenture, the following terms
shall have the following definitions and shall supercede any such definitions of
the same terms in the Original Indenture:

“1998 Notes” means the Company’s 7 5/8% Senior Subordinated Notes due 2008.

“2001 Senior Notes” means the Company’s 8% Senior Notes due 2009.

“2003 Senior Notes” means the Company’s 73/4% Senior Notes due 2013.

“2004 Senior Notes” means the Company’s 7% Senior Notes due 2011.

“Acquired Indebtedness” means Indebtedness (i) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary or
(ii) assumed in connection with the acquisition of assets from such Person, in
each case whether or not incurred by such Person in connection with, or in
anticipation or contemplation of, such Person becoming

 

3



--------------------------------------------------------------------------------

a Restricted Subsidiary of the Company or such acquisition. Acquired
Indebtedness shall be deemed to have been incurred, with respect to clause
(i) of the preceding sentence, on the date such Person becomes a Restricted
Subsidiary and, with respect to clause (ii) of the preceding sentence, on the
date of consummation of such acquisition of assets.

“Additional Assets” means: (i) any property or assets (other than Indebtedness
and Capital Stock) to be used by the Company or a Restricted Subsidiary in a
Related Business, (ii) the Capital Stock of a Person that becomes a Restricted
Subsidiary as a result of the acquisition of such Capital Stock by the Company
or another Restricted Subsidiary or (iii) Capital Stock constituting a minority
interest in any Person that at such time is or will thereupon become a
Restricted Subsidiary; provided, however, that, in the case of clauses (ii) and
(iii) of this definition, such Restricted Subsidiary is primarily engaged in a
Related Business.

“Affiliate” of any specified Person means (i) any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person, (ii) any Person who is a director or officer
(a) of such Person, (b) of any Subsidiary of such Person or (c) of any Person
described in clause (i) above and (iii) any beneficial owner of shares
representing 5% or more of the total voting power of the Voting Stock (on a
fully diluted basis) of the Company or of rights or warrants to purchase such
Voting Stock (whether or not currently exercisable) and any Person who would be
an Affiliate of any such beneficial owner pursuant to clauses (i) and (ii). For
the purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing. Notwithstanding the foregoing, no Person (other
than the Company or any Subsidiary of the Company) in whom a Receivables Entity
makes an Investment in connection with a Qualified Receivables Transaction shall
be deemed to be an Affiliate of the Company or any of its Subsidiaries solely by
reason of such Investment.

“Asset Disposition” means any sale, lease, transfer or other issuance or
disposition (or series of related sales, leases, transfers, issuance or
dispositions that are part of a common plan) of shares of Capital Stock of a
Subsidiary (other than directors’ qualifying shares), property or other assets
(each referred to for the purposes of this definition as a “disposition”) by the
Company or any of its Restricted Subsidiaries (including any disposition by
means of a sale and leaseback, merger, consolidation or similar transaction, but
excluding any disposition by means of any pledge of assets or stock by the
Company or any of its Subsidiaries otherwise permitted under this Indenture, and
any transaction or series of related transactions from which the Company or any
of its Subsidiaries receives an aggregate consideration of less than $500,000)
other than (i) a disposition by a Restricted Subsidiary to the Company or by the
Company or a Restricted Subsidiary to a Wholly-Owned Subsidiary, (ii) a
disposition of assets held for resale in the ordinary course of business,
(iii) the sale of Temporary Cash Investments in the ordinary course of business,
(iv) the sale or other disposition of damaged, worn, unneeded or obsolete
equipment in the ordinary course of business, (v) for purposes of Section 3.07
only, a disposition subject to Section 3.04, (vi) the sale of other assets so
long as the fair market value of the assets disposed of pursuant to this clause
(vi) does not exceed $2.0 million in the aggregate in any fiscal year and $10.0
million in the aggregate prior to July 1, 2017, (vii) any disposition of assets
pursuant to and in accordance with the provisions of Section 3.09 and/or Article
IV, (viii)

 

4



--------------------------------------------------------------------------------

sales or other dispositions of assets for consideration at least equal to the
fair market value of the assets sold or disposed of, to the extent that the
consideration received would constitute Additional Assets or an Investment in a
Permitted Joint Venture that in each case complies with Section 3.04 and
(ix) sales of accounts receivable and related assets of the type specified in
the definition of “Qualified Receivables Transaction” to a Receivables Entity
for the fair market value thereof, including cash in an amount at least equal to
75% of the book value thereof as determined in accordance with GAAP.

“Attributable Debt” in respect of a Sale/Leaseback Transaction means, as at the
time of determination, the present value (discounted at the interest rate
assumed in making calculations in accordance with FAS 13) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such Sale/Leaseback Transaction (including any period for
which such lease has been extended).

“Average Life” means, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (i) the sum
of the products of the numbers of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Preferred Stock multiplied by
the amount of such payment by (ii) the sum of all such payments.

“Board of Directors” means the Board of Directors of the Company or any
committee thereof duly authorized to act on behalf of such Board of Directors
with respect to the relevant matter.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of a company to have been duly adopted by the Board of
Directors of such company and to be in full force and effect on the date of such
certification, and delivered to the Trustee.

“Borrowing Base” means, as of the date of determination, an amount equal to the
sum, without duplication of (i) 80% of the net book value of the Company’s and
its Restricted Subsidiaries’ accounts receivable at such date and (ii) 80% of
the net book value of the Company’s and its Restricted Subsidiaries’ inventories
at such date. Net book value shall be determined in accordance with GAAP and
shall be that reflected on the most recent available balance sheet (it being
understood that the accounts receivable and inventories of an acquired business
may be included if such acquisition has been completed on or prior to the date
of determination).

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banking institutions are authorized or required by law to close in
New York City or Atlanta, Georgia.

“Capital Stock” of any Person means (i) with respect to any Person that is a
corporation, any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) equity of such Person, including any Common Stock or Preferred
Stock, and (ii) with respect to any Person that is not a corporation, any and
all partnership or other equity interests of such Person but in each case
excluding any debt securities convertible into such equity.

 

5



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP, and the amount of Indebtedness represented by
such obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP, and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease.

“Cash Equivalents” means (i) securities issued or directly and fully guaranteed
or insured by the United States government or any agency or instrumentality
thereof, (ii) certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any commercial bank having capital and surplus in
excess of $500.0 million and the commercial paper of the holding company of
which is rated at least “A-1” or the equivalent thereof by S&P or “P-1” or the
equivalent thereof by Moody’s, (iii) repurchase obligations for underlying
securities of the types described in clauses (i) and (ii) entered into with any
financial institution meeting the qualifications specified in clause (ii) above,
(iv) commercial paper rated “A-1” or the equivalent thereof by S&P or “P-1” or
the equivalent thereof by Moody’s and in each case maturing within one year
after the date of acquisition thereof, (v) investment funds investing 95% of
their assets in securities of the type described in clauses (i)-(iv) above.

“Change of Control” means the occurrence of any of the following events:

(1) any sale, transfer or other conveyance, whether direct or indirect, of all
or substantially all of the fair market value of the assets of the Company on a
consolidated basis, in one transaction or a series of related transactions, to
any Person or Persons other than the Company or one or more of its Restricted
Subsidiaries;

(2) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than one or more Permitted Holders, is or becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that a Person shall be deemed to have “beneficial ownership” of all
shares that any such Person has the right to acquire within one year), directly
or indirectly, of more than 50% of the Voting Stock of the Company (or its
successor by merger, consolidation or purchase of all or substantially all of
its assets);

(3) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors (together with any new
directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Company was approved by a vote of a majority
of the directors of the Company then still in office who were either directors
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors then in office; or

 

6



--------------------------------------------------------------------------------

(4) the adoption of a plan relating to the liquidation or dissolution of the
Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means with respect to any Person, any and all shares, interest or
other participations in, and other equivalents (however designated and whether
voting or nonvoting) of such Person’s common stock whether or not outstanding on
the Issue Date, and includes, without limitation, all series and classes of such
common stock.

“Consolidated Coverage Ratio” as of any date of determination means the ratio of
(i) the aggregate amount of EBITDA of the Company and its Restricted
Subsidiaries for the period of the most recent four consecutive fiscal quarters
ending prior to the date of such determination for which consolidated financial
statements of the Company are available to (ii) Consolidated Interest Expense of
the Company and its Restricted Subsidiaries for such four consecutive fiscal
quarters; provided, however, that (1) if the Company or any Restricted
Subsidiary has Incurred any Indebtedness since the beginning of such period that
remains outstanding on such date of determination or if the transaction giving
rise to the need to calculate the Consolidated Coverage Ratio is an Incurrence
of Indebtedness, EBITDA and Consolidated Interest Expense for such period shall
be calculated after giving effect on a pro forma basis to such Indebtedness as
if such Indebtedness had been Incurred on the first day of such period and the
discharge of any other Indebtedness repaid, repurchased, defeased or otherwise
discharged with the proceeds of such new Indebtedness as if such discharge had
occurred on the first day of such period, (2) if since the beginning of such
period the Company or any Restricted Subsidiary shall have made any Asset
Disposition, the EBITDA for such period shall be reduced by an amount equal to
the EBITDA (if positive) directly attributable to the assets that are the
subject of such Asset Disposition for such period or increased by an amount
equal to the EBITDA (if negative) directly attributable thereto for such period
and Consolidated Interest Expense for such period shall be reduced by an amount
equal to the Consolidated Interest Expense directly attributable to any
Indebtedness of the Company or any Restricted Subsidiary repaid, repurchased,
defeased or otherwise discharged (to the extent the related commitment is
permanently reduced) with respect to the Company and its continuing Restricted
Subsidiaries in connection with such Asset Disposition for such period (or, if
the Capital Stock of any Restricted Subsidiary is sold, the Consolidated
Interest Expense for such period directly attributable to the Indebtedness of
such Restricted Subsidiary to the extent the Company and its continuing
Restricted Subsidiaries are no longer liable for such Indebtedness after such
sale), (3) if since the beginning of such period the Company or any Restricted
Subsidiary (by merger or otherwise) shall have made an Investment in any
Restricted Subsidiary (or any Person that becomes a Restricted Subsidiary) or an
acquisition of assets, including any Investment in a Restricted Subsidiary or
any acquisition of assets occurring in connection with a transaction causing a
calculation to be made hereunder, which constitutes all or substantially all of
an operating unit of a business, EBITDA and Consolidated Interest Expense for
such period shall be calculated after giving pro forma effect thereto (including
the Incurrence of any Indebtedness and including the pro forma expenses and cost
reductions calculated on a basis consistent with Regulation S-X of the
Securities Act) as if such Investment or acquisition occurred on the first day
of such period and without regard to clause (ii) of the definition of
Consolidated Net Income and (4) if since the beginning of such period any Person
(that subsequently became a Restricted Subsidiary or was

 

7



--------------------------------------------------------------------------------

merged with or into the Company or any Restricted Subsidiary since the beginning
of such period) shall have made any Asset Disposition or any Investment or
acquisition of assets that would have required an adjustment pursuant to clause
(2) or (3) above if made by the Company or a Restricted Subsidiary during such
period, EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Asset Disposition,
Investment or acquisition of assets occurred on the first day of such period.
For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be determined in good faith by a
responsible financial or accounting Officer of the Company. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest expense on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Interest Rate Agreement applicable to such
Indebtedness if such Interest Rate Agreement has a remaining term as at the date
of determination in excess of 12 months).

“Consolidated Interest Expense” means, for any period, the total consolidated
cash and non-cash interest expense (excluding capitalized interest) of the
Company and its Restricted Subsidiaries, determined in accordance with GAAP,
plus, to the extent incurred by the Company and its Restricted Subsidiaries in
such period but not included in such interest expense, (i) interest expense
attributable to Capitalized Lease Obligations and imputed interest with respect
to Attributable Debt, (ii) amortization of debt discount and debt issuance cost
(other than those debt discounts and debt issuance costs incurred with respect
to the 2004 Senior Notes, the 2003 Senior Notes, the 2001 Senior Notes, the 1998
Notes and the Securities, (iii) capitalized interest, (iv) non-cash interest
expense, (v) commissions, discounts and other fees and charges attributable to
letters of credit and bankers’ acceptance financing, (vi) interest actually paid
by the Company or any Restricted Subsidiary under any Guarantee of Indebtedness
or other obligation of any other Person, (vii) net costs associated with Hedging
Obligations (or minus net gains associated with Hedging Obligations), (viii) the
product of (A) Preferred Stock dividends in respect of all Preferred Stock of
Restricted Subsidiaries and Disqualified Stock of the Company held by Persons
other than the Company or a Wholly-Owned Subsidiary multiplied by (B) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
the Company, expressed as a decimal, in each case, determined on a consolidated
basis in accordance with GAAP, (ix) the cash contributions to any employee stock
ownership plan or similar trust to the extent such contributions are used by
such plan or trust to pay interest or fees to any Person (other than the
Company) in connection with Indebtedness Incurred by such plan or trust and
(x) Receivables Fees. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received by
the Company and its Restricted Subsidiaries with respect to Interest Rate
Agreements.

“Consolidated Net Income” means, for any period, without duplication, the
consolidated net income (loss) of the Company and its Restricted Subsidiaries;
provided, however, that there shall not be included in such Consolidated Net
Income: (i) any net income (loss) of any Person if such Person is not a
Restricted Subsidiary, except that (A) subject to the limitations contained in
clauses (iii) through (vi) below, the Company’s equity in the net income of any
such Person for such period shall be included in such Consolidated Net Income up
to the aggregate amount of cash actually distributed by such Person during such
period to the Company or a Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or

 

8



--------------------------------------------------------------------------------

other distribution to a Restricted Subsidiary, to the limitations contained in
clause (ii) below) and (B) the Company’s equity in a net loss of any such Person
for such period shall be included in determining such Consolidated Net Income,
(ii) any net income (loss) of any Restricted Subsidiary if such Restricted
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to the Company, except that (A) subject to the limitations
contained in clauses (iii) through (vi) below, the Company’s equity in the net
income of any such Restricted Subsidiary for such period shall be included in
such Consolidated Net Income up to the aggregate amount of cash distributed by
such Restricted Subsidiary during such period to the Company or another
Restricted Subsidiary as a dividend (subject, in the case of a dividend that
could have been made to another Restricted Subsidiary, to the limitation
contained in this clause) and (B) the Company’s equity in a net loss of any such
Person for such period shall be included in determining such Consolidated Net
Income, (iii) any gain or loss realized upon the sale or other disposition of
any asset of the Company or its Restricted Subsidiaries (including pursuant to
any Sale/Leaseback Transaction) that is not sold or otherwise disposed of in the
ordinary course of business and any gain (but not loss) realized upon the sale
or other disposition of any Capital Stock of any Person, provided that this
clause (iii) shall not be applicable with respect to calculating the amount of
Consolidated Net Income in clause (3)(B) of Section 3.04(a), (iv) any
extraordinary gain or loss, (v) the cumulative effect of a change in accounting
principles and (vi) for purposes of clause (3)(B) of Section 3.04(a), amounts
otherwise included in Consolidated Net Income that have the effect of reducing
the aggregate amount of Investments under clause (viii) of the definition of
Permitted Investments.

“Corporate Trust Office” means the principal office of the Trustee at which, at
any particular time, its corporate trust business shall be administered, which
office at the date hereof is located at 1349 W. Peachtree Street NW, Suite 1050,
Atlanta, Georgia 30309, or such other address as the Trustee may designate from
time to time by notice to the Company or the principal corporate office of any
successor trustee (or such other address as a successor trustee may designate
from time to time by notice to the Company).

“Currency Agreement” means in respect of a Person any foreign exchange contract,
currency swap agreement or other similar agreement as to which such Person is a
party or a beneficiary.

“Default” means any event or condition that is, or after notice or passage of
time or both would be, an Event of Default.

“Definitive Securities” means certificated securities.

“Depositary” means The Depository Trust Company, its nominees and their
respective successors and assigns, or such other depository institution
hereinafter appointed by the Company.

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Company or one of the Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated
Non-cash Consideration pursuant to an Officer’s Certificate, setting forth the
basis of such valuation, executed by the principal financial officer of the
Company, less the amount of Cash Equivalents received in connection with a
subsequent sale of our collection on such Designated Non-cash Consideration.

 

9



--------------------------------------------------------------------------------

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (i) matures or is mandatorily redeemable pursuant to a
sinking fund obligation or otherwise, (ii) is convertible or exchangeable for
Indebtedness or Disqualified Stock or (iii) is redeemable at the option of the
holder thereof, in whole or in part, in each case on or prior to 123 days after
the Stated Maturity of the Securities; provided, that any Capital Stock that
would not constitute Disqualified Stock but for provisions thereof giving
holders thereof the right to require such Person to repurchase or redeem such
Capital Stock upon the occurrence of an “asset sale” or “change of control”
occurring prior to the Stated Maturity of the Securities shall not constitute
Disqualified Stock if the “asset sale” or “change of control” provisions
applicable to such Capital Stock are no more favorable to the holders of such
Capital Stock than the provisions contained in Sections 3.07 and 3.09 of this
Indenture and such Capital Stock specifically provides that such Person will not
repurchase or redeem any such stock pursuant to such provision prior to the
Company’s repurchase of such Securities as are required to be repurchased
pursuant to Sections 3.07 and 3.09 of this Indenture.

“EBITDA” means, for any period, the Consolidated Net Income for such period,
plus, without duplication and to the extent deducted in calculating such
Consolidated Net Income, (i) income tax expense, (ii) Consolidated Interest
Expense, (iii) depreciation expense, (iv) amortization of intangibles and
impairment charges recorded in connection with the application of Financial
Accounting Standard No. 142 “Goodwill and Other Intangibles,” and (v) other
non-cash charges or non-cash losses (other than non-cash charges to the extent
they represent an accrual of or reserve for cash charges in any future period or
amortization of a prepaid expense that was paid in a prior period), less,
without duplication, non-cash items increasing Consolidated Net Income of such
Person for such period (excluding any items which represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period);
provided, that if any Restricted Subsidiary is not directly or indirectly owned
100% by the Company, EBITDA shall be reduced (to the extent not otherwise
reduced in accordance with GAAP) by an amount equal to (A) the amount of the
EBITDA attributable to such Restricted Subsidiary multiplied by (B) the quotient
of (1) the number of shares of outstanding common Equity Interests of such
Restricted Subsidiary not owned directly or indirectly by the Company on the
last day of such period by the Company divided by (2) the total number of shares
of outstanding common Equity Interests of such Restricted Subsidiary on the last
day of such period.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fiscal Year” means the fiscal year of the Company ending on the Sunday closest
to April 30 of each year or such other fiscal year as may be determined by the
Company and the Board of Directors and of which the Trustee shall receive
written notice pursuant to Section 102 of the Original Indenture.

 

10



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Issue Date, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession.
All ratios and computations based on GAAP contained in this Indenture shall be
computed in conformity with GAAP.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness or other nonfinancial
obligation of any other Person and any obligation, direct or indirect,
contingent or otherwise, of such Person (i) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Indebtedness or such other
obligation of such other Person (whether arising by virtue of partnership
arrangements, or by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise) or (ii) entered into for purposes of assuring in any
other manner the obligee of such Indebtedness or other obligation of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
term “Guarantee” used as a verb has a corresponding meaning.

“Guarantor Subordinated Indebtedness” means, with respect to a Subsidiary
Guarantor, any Indebtedness of such Subsidiary Guarantor (whether outstanding on
the Issue Date or thereafter Incurred) which is expressly subordinate in right
of payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guarantee pursuant to a written agreement.

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement or Currency Agreement.

“Holder” or “Securityholder” means the Person in whose name a Security is
registered in the Note Register.

“Incur” means issue, assume, Guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Subsidiary at
the time it becomes a Subsidiary. Any Indebtedness issued at a discount
(including Indebtedness on which interest is payable through the issuance of
additional Indebtedness) shall be deemed Incurred at the time of original
issuance of the Indebtedness at the initial accreted amount thereof.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication): (i) the principal of and premium (if any) in respect of
indebtedness of such Person for borrowed money, (ii) the principal of and
premium (if any) in respect of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (iii) all obligations of such
Person in respect of letters of credit or other similar instruments (including

 

11



--------------------------------------------------------------------------------

reimbursement obligations with respect thereto) (other than obligations with
respect to letters of credit securing obligations (other than obligations
described in clauses (i), (ii) and (v)) entered into in the ordinary course of
business of such Person to the extent that such letters of credit are not drawn
upon or, if and to the extent drawn upon, such drawing is reimbursed no later
than the third Business Day following receipt by such Person of a demand for
reimbursement following payment on the letter of credit), (iv) all obligations
of such Person to pay the deferred and unpaid purchase price of property or
services (except Trade Payables), which purchase price is due more than six
months after the date of placing such property in final service or taking final
delivery and title thereto or the completion of such services, (v) all
Capitalized Lease Obligations and Attributable Debt of such Person, (vi) the
redemption, repayment or other repurchase amount of such Person with respect to
any Disqualified Stock or, with respect to any Subsidiary of the Company, any
Preferred Stock (but excluding, in each case, any accrued dividends), (vii) all
Indebtedness of other Persons secured by a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person; provided, however,
that the amount of Indebtedness of such Person shall be the lesser of (A) the
fair market value of such asset at such date of determination and (B) the amount
of such Indebtedness of such other Persons, (viii) all Indebtedness of other
Persons to the extent Guaranteed by such Person and (ix) to the extent not
otherwise included in this definition, net Hedging Obligations of such Person
(such obligations to be equal at any time to the termination value of such
agreement or arrangement giving rise to such Hedging Obligation that would be
payable by such Person at such time).

“Interest Rate Agreement” means with respect to any Person any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

“Investment” in any Person means any direct or indirect advance, loan (other
than advances to customers in the ordinary course of business that are, in
conformity with GAAP, recorded as accounts receivable on the balance sheet of
the Company or its Restricted Subsidiaries) or other extension of credit
(including by way of Guarantee or similar arrangement) or capital contribution
to (by means of any transfer of cash or other property to others or any payment
for property or services for the account or use of others), or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by such Person. For purposes of the definition of “Unrestricted Subsidiary” and
Section 3.04, (i) “Investment” shall include the portion (proportionate to the
Company’s equity interest in such Subsidiary) of the fair market value of the
net assets of any Subsidiary of the Company at the time that such Subsidiary is
designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Company shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (x) the Company’s “Investment” in
such Subsidiary at the time of such redesignation less (y) the portion
(proportionate to the Company’s equity interest in such Subsidiary) of the fair
market value of the net assets of such Subsidiary at the time of such
redesignation; and (ii) any property transferred to or from an Unrestricted
Subsidiary shall be valued at its fair market value at the time of such
transfer, in each case as determined in good faith either by the Board of
Directors or Senior Management.

 

12



--------------------------------------------------------------------------------

“Investment Grade Status,” with respect to the Company, shall occur when the
Securities receive a rating of “BBB-”or higher from S&P and a rating of “Baa3”
or higher from Moody’s.

“Issue Date” means June 22, 2007.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof, any option or other agreement to sell,
or any filing of, or any agreement to give any security interest).

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise, but only as and when
received, but excluding any other consideration received in the form of
assumption by the acquiring Person of Indebtedness or other obligations relating
to the properties or assets that are the subject of such Asset Disposition or
received in any other non-cash form) therefrom, in each case net of (i) all
legal, title and recording tax expenses, commissions and other fees and expenses
incurred (including fees and expenses of counsel, accountants and investment
bankers), and all Federal, state, provincial, foreign and local taxes required
to be paid or accrued as a liability under GAAP, as a consequence of such Asset
Disposition, (ii) all payments made on any Indebtedness that is secured by any
assets subject to such Asset Disposition, in accordance with the terms of any
Lien upon such assets, or that must by its terms, or in order to obtain a
necessary consent to such Asset Disposition, or by applicable law, be repaid out
of the proceeds from such Asset Disposition, (iii) all distributions and other
payments required to be made to minority interest holders in Subsidiaries or
joint ventures as a result of such Asset Disposition, (iv) appropriate amounts
to be provided by the seller as a reserve, in accordance with GAAP, against any
liabilities associated with the assets disposed of in such Asset Disposition and
retained by the Company or any Restricted Subsidiary after such Asset
Disposition and (v) any portion of the purchase price from an Asset Disposition
placed in escrow (whether as a reserve for adjustment of the purchase price, or
for satisfaction of indemnities in respect of such Asset Disposition); provided,
however, that upon the termination of such escrow, Net Available Cash shall be
increased by any portion of funds therein released to the Company or any
Restricted Subsidiary.

“Net Cash Proceeds,” means, with respect to any issuance or sale of Capital
Stock or Indebtedness, the cash proceeds of such issuance or sale net of
attorneys’ fees, accountants’ fees, underwriters’ or placement agents’ fees,
discounts or commissions and brokerage, consultant and other fees actually
incurred in connection with such issuance or sale and net of taxes paid or
payable as a result thereof.

“Non-Recourse Indebtedness” means Indebtedness (i) as to which neither the
Company nor any of its Restricted Subsidiaries (a) provides credit support
pursuant to any undertaking, agreement or instrument that would constitute
Indebtedness or (b) is directly or indirectly liable and (ii) no default with
respect to which would permit (upon notice, lapse of time or both) any holder of
any other Indebtedness of the Company or any of its Restricted Subsidiaries to
declare a default on such Indebtedness or cause the payment thereof to be
accelerated or payable prior to its Stated Maturity.

 

13



--------------------------------------------------------------------------------

“Officer” means any one of the Chairman of the Board, the Chief Executive
Officer, the President, the Chief Operating Officer, any Vice President, the
Treasurer, the Secretary or the Controller of the Company.

“Officers’ Certificate” means a certificate signed by two or more Officers;
provided, however, that an Officers’ Certificate given pursuant to Section 102
of the Original Indenture shall be signed by any one of the principal executive
officer, principal financial officer or principal accounting officer of the
Company.

“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee. The counsel may be an employee of or
counsel to the Company or the Trustee.

“Pari Passu Indebtedness” means Indebtedness that ranks equally in right of
payment to the Securities.

“Permitted Employee Payments” means Restricted Payments by the Company or any
Restricted Subsidiary in respect of (i) the repurchase of Capital Stock by the
Company or any Restricted Subsidiary from an employee of the Company or any
Restricted Subsidiary or their assigns, estates or heirs upon the death,
retirement or termination of such employee or (ii) loans or advances to
employees of the Company or any of its Subsidiaries made in the ordinary course
of business.

“Permitted Holders” means Joseph W. Luter, III or any Person the majority of the
equity interests of which is beneficially owned by Joseph W. Luter, III.

“Permitted Investment” means an Investment by the Company or any Restricted
Subsidiary in (i) a Restricted Subsidiary, the Company or a Person that will,
upon the making of such Investment, become a Restricted Subsidiary; provided,
however, that the primary business of such Restricted Subsidiary is a Related
Business, (ii) another Person if as a result of such Investment such other
Person is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, the Company or a Restricted Subsidiary;
provided, however, that the primary business of such Person is a Related
Business, (iii) Temporary Cash Investments, (iv) receivables owing to the
Company or any Restricted Subsidiary, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms; provided, however, that such trade terms may include such
concessionary trade terms as the Company or any such Restricted Subsidiary deems
reasonable under the circumstances, (v) securities received as consideration in
Asset Dispositions made in compliance with Section 3.07 with the exception of
securities received as consideration for Asset Dispositions of any property,
plant, equipment or other facility closed and designated in accordance with
clause (a)(ii) of Section 3.07, (vi) Investments in existence on the Issue Date
(but not in excess of the amount of such Investments in existence on the Issue
Date without giving effect to increases or decreases attributable to accounting
for the net income of such Investments or subsequent changes in value),
(vii) any Investment by the Company or a Wholly-Owned Subsidiary in a
Receivables

 

14



--------------------------------------------------------------------------------

Entity or any Investment by a Receivables Entity in any other Person in
connection with a Qualified Receivables Transaction; provided that any
Investment in a Receivables Entity is in the form of a Purchase Money Note or an
Equity Interest and (viii) additional Investments in a Related Business since
the Issue Date having an aggregate fair market value, taken together with all
other Investments made pursuant to this clause (viii) since the Issue Date that
are at that time outstanding, not to exceed 20% of Total Assets at the time of
such Investment (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value).

“Permitted Joint Venture” means any Person in which the Company or a Restricted
Subsidiary owns, directly or indirectly, an ownership interest (other than a
Subsidiary) and whose primary business is related, ancillary or complementary to
any of the businesses of the Company and its Restricted Subsidiaries at the time
of determination.

“Permitted Liens” means, with respect to any Person:

(1) Liens securing Indebtedness and other obligations of the Company under the
Revolving Credit Facility and related Interest Rate Agreements and liens on
assets of Restricted Subsidiaries securing Guarantees of Indebtedness and other
obligations of the Company under the Revolving Credit Facility permitted to be
incurred under this Indenture in an aggregate principal amount at any one time
outstanding not to exceed the greater of (x) $1,750.0 million and (y) the
Borrowing Base;

(2) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits or cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import or customs duties
or for the payment of rent, in each case Incurred in the ordinary course of
business;

(3) Liens imposed by law, including carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings if a reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made in respect thereof;

(4) Liens for taxes, assessments or other governmental charges not yet subject
to penalties for non-payment or which are being contested in good faith by
appropriate proceedings provided appropriate reserves required pursuant to GAAP
have been made in respect thereof;

(5) Liens in favor of issuers of surety or performance bonds or letters of
credit or bankers’ acceptances issued pursuant to the request of and for the
account of such Person in the ordinary course of its business; provided,
however, that such letters of credit do not constitute Indebtedness;

 

15



--------------------------------------------------------------------------------

(6) encumbrances, easements or reservations of, or rights of others for,
licenses, rights of way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real properties or liens incidental to the conduct of the business of such
Person or to the ownership of its properties which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(7) Liens securing Hedging Obligations so long as the related Indebtedness is,
and is permitted to be under the Indenture, secured by a Lien on the same
property securing such Hedging Obligation;

(8) leases and subleases of real property which do not materially interfere with
the ordinary conduct of the business of the Company or any of its Restricted
Subsidiaries;

(9) judgment Liens not giving rise to an Event of Default so long as such Lien
is adequately bonded and any appropriate legal proceedings which may have been
duly initiated for the review of such judgment have not been finally terminated
or the period within which such proceedings may be initiated has not expired;

(10) Liens for the purpose of securing the payment of all or a part of the
purchase price of, or Capitalized Lease Obligations with respect to, assets or
property acquired or constructed in the ordinary course of business, provided
that:

(a) the aggregate principal amount of Indebtedness secured by such Liens is
otherwise permitted to be Incurred under the Indenture and does not exceed the
cost of the assets or property so acquired or constructed; and

(b) such Liens are created within 180 days of construction or acquisition of
such assets or property and do not encumber any other assets or property of the
Company or any Restricted Subsidiary other than such assets or property and
assets affixed or appurtenant thereto;

(11) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depositary institution;
provided that:

(a) such deposit account is not a dedicated cash collateral account and is not
subject to restrictions against access by the Company in excess of those set
forth by regulations promulgated by the Federal Reserve Board; and

(b) such deposit account is not intended by the Company or any Restricted
Subsidiary to provide collateral to the depository institution;

(12) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Company and its Restricted
Subsidiaries in the ordinary course of business;

 

16



--------------------------------------------------------------------------------

(13) Liens existing on the Issue Date (excluding Liens permitted under clause
(1));

(14) Liens on property or shares of stock of a Person at the time such Person
becomes a Restricted Subsidiary; provided, however, that such Liens are not
created, incurred or assumed in connection with, or in contemplation of, such
other Person becoming a Restricted Subsidiary; provided further, however, that
any such Lien may not extend to any other property owned by the Company or any
Restricted Subsidiary;

(15) Liens on property at the time the Company or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Company or any Restricted Subsidiary; provided,
however, that such Liens are not created, incurred or assumed in connection
with, or in contemplation of, such acquisition; provided further, however, that
such Liens may not extend to any other property owned by the Company or any
Restricted Subsidiary;

(16) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Company or a Wholly Owned Subsidiary (other than a Receivables
Entity);

(17) Liens securing the Securities and Subsidiary Guarantees;

(18) Liens securing Indebtedness incurred after the Issue Date and any
Refinancing Indebtedness relating thereto (excluding any Liens securing any
other Indebtedness Incurred after the Issue Date permitted under other clauses
hereof) in an aggregate principal amount at any one time outstanding not to
exceed 20% of Total Assets;

(19) Liens securing Refinancing Indebtedness (other than Liens Incurred under
clauses (1) and (18) above) incurred to refinance Indebtedness that was
previously so secured, provided that any such Lien is limited to all or part of
the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the
Indebtedness being refinanced or is in respect of property that is the security
for a Permitted Lien hereunder; and

(20) Liens on assets transferred to a Receivables Entity or on assets of a
Receivables Entity, in either case incurred in connection with a Qualified
Receivables Transaction.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, government
or any agency or political subdivision thereof or any other entity.

“Preferred Stock”, as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) that is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.

 

17



--------------------------------------------------------------------------------

“Public Equity Offering” means a public offering for cash by the Company of its
Common Stock, or options, warrants or rights with respect to its Common Stock
made pursuant to a registration statement that has been declared effective by
the SEC, other than public offerings with respect to the Company’s Common Stock,
or options, warrants or rights, registered on Form S-4 or S-8.

“Purchase Money Note” means a promissory note of a Receivables Entity evidencing
a line of credit, which may be irrevocable, from the Company or any Subsidiary
of the Company in connection with a Qualified Receivables Transaction to a
Receivables Entity, which note shall be repaid from cash available to the
Receivables Entity, other than amounts required to be established as reserves
pursuant to agreements, amounts paid to investors in respect of interest,
principal and other amounts owing to such investors and amounts owing to such
investors and amounts paid in connection with the purchase of newly generated
receivables.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Company or any of its Subsidiaries
pursuant to which the Company or any of its Subsidiaries may sell, convey or
otherwise transfer to (a) a Receivables Entity (in the case of a transfer by the
Company or any of its Subsidiaries) and (b) any other Person (in the case of a
transfer by a Receivables Entity), or may grant a security interest in, any
accounts receivable (whether now existing or arising in the future) of the
Company or any of its Subsidiaries, and any assets related thereto including,
without limitation, all collateral securing such accounts receivable, all
contracts and all guarantees or other obligations in respect of such accounts
receivable, proceeds of such accounts receivable and other assets which are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable.

“Qualified Stock” means any Capital Stock that is not Disqualified Stock.

“Receivables Entity” means a Wholly-Owned Subsidiary of the Company (or another
Person in which the Company or any Subsidiary of the Company makes an Investment
and to which the Company or any Subsidiary of the Company transfers accounts
receivable and related assets) which engages in no activities other than in
connection with the financing of accounts receivable and which is designated by
the Board of Directors of the Company (as provided below) as a Receivables
Entity, (a) no portion of the Indebtedness or any other obligations (contingent
or otherwise) of which (i) is guaranteed by the Company or any Subsidiary of the
Company (excluding guarantees of obligations (other than the principal of, and
interest on, Indebtedness) pursuant to Standard Securitization Undertakings),
(ii) is recourse to or obligates the Company or any Subsidiary of the Company in
any way other than pursuant to Standard Securitization Undertakings or
(iii) subjects any property or asset of the Company or any Subsidiary of the
Company, directly or indirectly, contingently or otherwise, to the satisfaction
thereof, other than pursuant to Standard Securitization Undertakings, (b) with
which neither the Company nor any Subsidiary of the Company has any material
contract, agreement, arrangement or understanding (except in connection with a
Purchase Money Note or Qualified

 

18



--------------------------------------------------------------------------------

Receivables Transaction) other than on terms no less favorable to the Company or
such Subsidiary than those that might be obtained at the time from Persons that
are not Affiliates of the Company, other than fees payable in the ordinary
course of business in connection with servicing accounts receivable, and (c) to
which neither the Company nor any Subsidiary of the Company has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results. Any such designation by the
Board of Directors of the Company shall be evidenced to the Trustee by filing
with the Trustee a certified copy of the resolution of the Board of Directors of
the Company giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing conditions.

“Receivables Fees” means any fees or interest paid to purchasers or lenders
providing the financing in connection with a Qualified Receivables Transaction
or a factoring or similar agreement, including any such amounts paid by
discounting the face amount of Receivables or participations therein transferred
in connection with a Qualified Receivables Transaction, factoring agreement or
other similar agreement, regardless of whether any such transaction is
structured as on-balance sheet or off-balance sheet or through a Restricted
Subsidiary or an Unrestricted Subsidiary.

“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness.

“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, renew, repay or extend (including pursuant to any defeasance
or discharge mechanism) (collectively, “refinances”, and “refinanced” shall have
a correlative meaning) any Indebtedness existing on the Issue Date or Incurred
in compliance with the Indenture (including Indebtedness of the Company that
refinances Indebtedness of any Restricted Subsidiary (to the extent permitted by
the Indenture) and Indebtedness of any Restricted Subsidiary that refinances
Indebtedness of another Restricted Subsidiary (except that a Subsidiary
Guarantor shall not refinance Indebtedness of a Restricted Subsidiary that is
not a Subsidiary Guarantor)) including Indebtedness that refinances Refinancing
Indebtedness; provided, however, that (i) the Refinancing Indebtedness has a
Stated Maturity no earlier than the Stated Maturity of the Indebtedness being
refinanced, (ii) the Refinancing Indebtedness has an Average Life at the time
such Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being refinanced, (iii) such Refinancing
Indebtedness is Incurred in an aggregate principal amount (or if issued with
original issue discount, an aggregate issue price) that is equal to or less than
the aggregate principal amount (or if issued with original issue discount, the
aggregate accreted value) then outstanding of the Indebtedness being refinanced,
plus fees, underwriting discounts, premiums, unpaid accrued interest and other
costs and expenses incurred in connection with such Refinancing Indebtedness and
(iv) if the Indebtedness being refinanced is subordinated in right of payment to
the Securities or a Subsidiary Guarantee, such Refinancing Indebtedness is
subordinated in right of payment to the Securities or the Subsidiary Guarantee
on terms at least as favorable to the holders of Securities as those contained
in the documentation governing the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded; provided further, however, that
Refinancing Indebtedness shall not include (x) Indebtedness of a Restricted
Subsidiary that refinances Indebtedness of the Company or (y) Indebtedness of
the Company or a Restricted Subsidiary that refinances Indebtedness of an
Unrestricted Subsidiary.

 

19



--------------------------------------------------------------------------------

“Related Business” means any business which is the same as or related,
complementary or ancillary to any of the businesses of the Company and its
Restricted Subsidiaries on the Issue Date.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“Revolving Credit Facility” means, collectively, (i) the Credit Agreement dated
as of August 19, 2005 among the Company, the subsidiary guarantors party
thereto, the lenders party thereto, the co-documentation agents party thereto,
and JPMorgan Chase Bank, N.A., as Administrative Agent, and as it may be
amended, supplemented or modified from time to time and any renewal, increase,
extension, refunding, restructuring, replacement or refinancing thereof (whether
with the original administrative agent and lenders or another administrative
agent or agents or one or more other lenders and whether provided under the
original Revolving Credit Facility or one or more other credit or other
agreements or indentures) and (ii) the Multicurrency Revolving Facility
Agreement dated August 22, 2006 among the Company, Smithfield Capital Europe BV,
the subsidiary guarantors party thereto, BNP Paribas and Société Generale
Corporate & Investment Banking, as Arrangers, the lenders party thereto, and
Société Generale as Agent and Security Agent, and as it may be amended,
supplemented or modified from time to time and any renewal, increase, extension,
refunding, restructuring, replacement or refinancing thereof (whether with the
arrangers and lenders or another arranger or arrangers or one or more other
lenders and whether provided under the original Revolving Credit Facility or one
or more other credit or other agreements or indentures). The Credit Agreement
dated as of August 19, 2005 replaced the Multi-Year Credit Agreement dated as of
December 6, 2001 among the Company, the subsidiary guarantors party thereto, the
Lenders party thereto and JPMorgan Chase Bank, as Administrative Agent.

“Sale/Leaseback Transaction” means any direct or indirect arrangement relating
to property now owned or hereafter acquired by the Company or a Restricted
Subsidiary whereby the Company or such Restricted Subsidiary transfers such
property to a Person and the Company or such Restricted Subsidiary leases it
from such Person, other than leases between the Company and a Wholly-Owned
Subsidiary or between Wholly-Owned Subsidiaries.

“SEC” means the Securities and Exchange Commission.

“Secured Indebtedness” means any Indebtedness of the Company secured by a Lien.

“Securities” means the Securities issued under this Indenture.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Custodian” means the custodian with respect to the Global Security
(as appointed by the Depositary), or any successor Person thereto and shall
initially be the Trustee.

 

20



--------------------------------------------------------------------------------

“Senior Management” means with respect to the Company or any of its
Subsidiaries, as the case may be, any one of the Chairman of the Board, the
Chief Executive Officer, the President and the Chief Operating Officer or any
combination of the foregoing.

“Senior Secured Notes” means collectively, the 7.89% Series I Senior Secured
Notes due October 1, 2009, the Variable Rate Series J Senior Secured Notes due
October 1, 2009, the 8.44% Series K Senior Secured Notes due October 1, 2009,
the LIBOR Rate Series L Senior Secured Notes due October 1, 2009, each issued
pursuant to the Second Amended and Restated Note Purchase Agreement, dated as of
October 29, 2004, among the Company and each of the several purchasers named
therein, as the same may be amended, supplemented or otherwise modified from
time to time.

“Significant Subsidiary” means any Restricted Subsidiary that is a “Significant
Subsidiary” of the Company within the meaning of Rule 1-02 under Regulation S-X
promulgated by the SEC.

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary of the
Company which are reasonably customary in an accounts receivable transaction.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the issuer, unless such contingency has
occurred).

“Subordinated Indebtedness” means any Indebtedness of the Company (whether
outstanding on the Issue Date or thereafter Incurred) which is subordinate or
junior in right of payment to the Securities pursuant to a written agreement
including, in all respects, the 1998 Notes.

“Subsidiary” of any Person means any corporation, association, partnership or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock or other interests (including partnership or joint venture
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
owned or controlled, directly or indirectly, by (i) such Person or (ii) one or
more Subsidiaries of such Person.

“Subsidiary Guarantee” means any Guarantee of the Securities that may from time
to time be executed and delivered by a Restricted Subsidiary pursuant to
Section 3.12.

“Subsidiary Guarantor” means any Subsidiary that has issued a Subsidiary
Guarantee.

 

21



--------------------------------------------------------------------------------

“Successor Company” shall have the meaning assigned thereto in clause (i) of
Section 4.1.

“Successor Guarantor” shall have the meaning assigned thereto in clause (i) of
Section 4.2.

“Temporary Cash Investments” means any of the following: (i) any Investment in
direct obligations (x) of the United States of America or any agency thereof or
obligations Guaranteed by the United States of America or any agency thereof or
(y) of any foreign country recognized by the United States of America rated at
least “A” by S&P or “A-1” by Moody’s, (ii) Investments in time deposit accounts,
certificates of deposit and money market deposits maturing within 180 days of
the date of acquisition thereof issued by a bank or trust company that is
organized under the laws of the United States of America, any state thereof or
any foreign country recognized by the United States of America having capital
and surplus aggregating in excess of $250.0 million (or the foreign currency
equivalent thereof) and whose long-term debt is rated “A” by S&P or “A-1” by
Moody’s, (iii) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (i) or (ii) above entered
into with a bank meeting the qualifications described in clause (ii) above,
(iv) Investments in commercial paper, maturing not more than 270 days after the
date of acquisition, issued by a corporation (other than an Affiliate of the
Company) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any Investment therein is made of “P-1” (or
higher) according to Moody’s or “A-1” (or higher) according to S&P,
(v) Investments in securities with maturities of six months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by S&P or “A” by Moody’s and
(vi) any money market deposit accounts issued or offered by a domestic
commercial bank or a commercial bank organized and located in a country
recognized by the United States of America, in each case, having capital and
surplus in excess of $250.0 million (or the foreign currency equivalent
thereof), or investments in money market funds complying with the risk limiting
conditions of Rule 2a-7 (or any short-term successor rule) of the SEC, under the
Investment Company Act of 1940, as amended.

“TIA” means the Trust Indenture Act of 1939, as amended.

“Total Assets” means, with respect to any Person, the total consolidated assets
of such Person and its Restricted Subsidiaries, as shown on the recent balance
sheet of such Person.

“Trade Payables” means, with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
Guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

“Trustee” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means such successor.

 

22



--------------------------------------------------------------------------------

“Trust Officer” means the Chairman of the Board, the President or any other
officer or assistant officer of the Trustee assigned by the Trustee to
administer this Indenture.

“Uniform Commercial Code” means the New York Uniform Commercial Code as in
effect from time to time.

“Unrestricted Subsidiary” means (i) any Subsidiary of the Company that at the
time of determination shall be designated an Unrestricted Subsidiary by the
Board of Directors in the manner provided below and (ii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Restricted
Subsidiary of the Company (including any newly acquired or newly formed
Subsidiary of the Company) to be an Unrestricted Subsidiary unless such
Subsidiary owns any Capital Stock of, or owns or holds any Lien on any property
of, the Company or any Restricted Subsidiary (except a Restricted Subsidiary
which upon such designation becomes an Unrestricted Subsidiary in accordance
with this Indenture); provided that (i) such designation would be permitted
under Section 3.04, (ii) no portion of the Indebtedness or any other obligation
(contingent or otherwise) of such Subsidiary (A) is Guaranteed by the Company or
any Restricted Subsidiary, (B) is Recourse Indebtedness or (C) subjects any
property or asset of the Company or any Restricted Subsidiary, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, and (iii) no
default or event of default with respect to any Indebtedness of such Subsidiary
would permit any holder of any Indebtedness of the Company or any Restricted
Subsidiary to declare such Indebtedness of the Company or any Restricted
Subsidiary due and payable prior to its maturity. The Board of Directors may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided,
that immediately after giving effect to such designation (x) the Company could
Incur $1.00 of additional Indebtedness under Section 3.03(a) and (y) no Default
or Event of Default shall have occurred and be continuing. Any such designation
by the Board of Directors shall be evidenced to the Trustee by promptly filing
with the Trustee a copy of the Board Resolution giving effect to such
designation and an Officers’ Certificate that such designation complied with the
foregoing provisions.

“U.S. Government Obligations” means direct obligations (or certificates
representing an ownership interest in such obligations) of the United States of
America (including any agency or instrumentality thereof) for the payment of
which the full faith and credit of the United States of America is pledged and
which are not callable or redeemable at the issuer’s option.

“Voting Stock” of an entity means all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.

“Wholly-Owned Subsidiary” means a Restricted Subsidiary, 80% or more of the
Capital Stock of which (other than directors’ qualifying shares) is owned
directly or indirectly by the Company.

 

23



--------------------------------------------------------------------------------

SECTION 1.03. Other Definitions.

 

Term

   Defined in
Section

“Additional Securities”

   1.01

“Affiliate Transaction”

   3.08

“Announced Asset Disposition”

   3.07

“Bankruptcy Law”

   5.01

“Change of Control Offer”

   3.09

“Change of Control Payment”

   3.09

“Change of Control Payment Date”

   3.09

“covenant defeasance option”

   6.01

“Custodian”

   5.01

“Event of Default”

   5.01

“Excess Proceeds”

   3.07

“Excluded Guarantee”

   3.12

“Initial Securities”

   1.01

“legal defeasance option”

   6.01

“Note Amount”

   3.07

“Offer”

   3.07

“Offer Amount”

   3.07

“Offer Period”

   3.07

“Pari Passu Offer”

   3.07

“Restricted Payment”

   3.04

“Securities”

   1.01

“Subsidiary Guarantee”

   3.12

“Subsidiary Guarantor”

   4.01

 

24



--------------------------------------------------------------------------------

“Successor Company”

   4.01

“Successor Guarantor”

   4.02

“Suspended Covenants”

   3.15

SECTION 1.04. Incorporation by Reference of Trust Indenture Act. This Indenture
is subject to the mandatory provisions of the TIA which are incorporated by
reference in and made a part of this Indenture. The following TIA terms have the
following meanings:

“Commission” means the Securities and Exchange Commission.

“indenture securities” means the Securities.

“obligor” on the Securities means the Company and any other obligor on the
Securities.

All other TIA terms used in this Indenture that are defined by the TIA, defined
in the TIA by reference to another statute or defined by SEC rule have the
meanings assigned to them by such definitions.

SECTION 1.05. Rules of Construction. Unless the context otherwise requires:

(1) a term has the meaning assigned to it;

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(3) “or” is not exclusive;

(4) “including” means including without limitation;

(5) words in the singular include the plural and words in the plural include the
singular;

(6) unsecured Indebtedness shall not be deemed to be subordinate or junior to
Secured Indebtedness merely by virtue of its nature as unsecured Indebtedness;

(7) the principal amount of any noninterest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on a
balance sheet of the issuer dated such date prepared in accordance with GAAP;
and

(8) the principal amount of any Preferred Stock shall be (i) the maximum
liquidation value of such Preferred Stock or (ii) the maximum mandatory
redemption or mandatory repurchase price with respect to such Preferred Stock,
whichever is greater.

SECTION 1.06. Definitive Securities. In addition to Article II of the Original
Indenture, the following provisions shall apply to the form of the Securities
hereunder:

 

25



--------------------------------------------------------------------------------

(1) Except as provided below, owners of beneficial interests in Securities in
global form will not be entitled to receive definitive Securities. If required
to do so pursuant to any applicable law or regulation, beneficial owners may
obtain definitive Securities in exchange for their beneficial interests in a
Security in global form upon written request in accordance with the Depository’s
and the Security Registrar’s procedures. In addition, definitive Securities
shall be transferred to all beneficial owners in exchange for their beneficial
interests in a Security in global form if (a) the Depository notifies the
Company that it is unwilling or unable to continue as depositary for such
Security in global form or the Depository ceases to be a clearing agency
registered under the Exchange Act, at a time when the Depository is required to
be so registered in order to act as depositary, and in each case a successor
depositary is not appointed by the Company within 90 days of such notice or,
(b) the Company executes and delivers to the Trustee and Security Registrar an
Officers’ Certificate stating that such Security in global form shall be so
exchangeable or (c) an Event of Default has occurred and is continuing and the
Security Registrar has received a request from the Depository.

(2) In connection with the exchange of a portion of a definitive Security for a
beneficial interest in a Security in global form, the Trustee shall cancel such
definitive Security, and the Company shall execute, and the Trustee shall
authenticate and deliver, to the transferring Holder a new definitive Security
representing the principal amount not so transferred.

SECTION 1.07. Computation of Interest. Interest on the Securities shall be
computed on the basis of a 360 day year of twelve 30 day months.

ARTICLE II

REDEMPTION

SECTION 2.01. Selection of Securities to Be Redeemed. If less than all the
Securities are to be redeemed at any time pursuant to an optional redemption,
the particular Securities to be redeemed shall be selected not more than 60 days
prior to the Redemption Date by the Trustee, from the outstanding Securities not
previously called for redemption, in compliance with the requirements of the
principal securities exchange, if any, on which such Securities are listed, or,
if such Securities are not so listed, on a pro rata basis, by lot or by such
other method as the Trustee shall deem fair and appropriate (and in such manner
as complies with applicable legal requirements) and which may provide for the
selection for redemption of portions of the principal of the Securities;
provided, however, that no such partial redemption shall reduce the portion of
the principal amount of a Security not redeemed to less than $1,000.

The Trustee shall promptly notify the Company in writing of the Securities
selected for redemption and, in the case of any Securities selected for partial
redemption, the principal amount thereof to be redeemed.

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to redemption of Securities shall relate, in the case of any
Security redeemed or to be redeemed only in part, to the portion of the
principal amount of such Security which has been or is to be redeemed.

 

26



--------------------------------------------------------------------------------

This Section 2.01 shall be applicable with respect to the Securities in lieu of
the applicable provisions of Section 1103 of the Original Indenture (which shall
be of no force and effect for the Securities).

SECTION 2.02. Optional Redemption. (a) Prior to July 1, 2010, the Company may,
upon not less than 30 nor more than 60 days’ notice, on any one or more
occasions redeem up to 35% of the original principal amount of the Securities
with the Net Cash Proceeds of one or more Public Equity Offerings at a
redemption price of 107.750% of the principal amount thereof, plus accrued and
unpaid interest, if any, to the redemption date (subject to the right of Holders
of record on the relevant record date to receive interest due on the relevant
interest payment date); provided that

 

  (1) at least 65% of the original principal amount of the Securities remains
outstanding after each such redemption; and

 

  (2) the redemption occurs within 60 days after the closing of such Public
Equity Offering.

If the optional redemption date is on or after an interest record date and on or
before the related interest payment date, the accrued and unpaid interest, if
any, will be paid to the Person in whose name the Security is registered at the
close of business on such record date, and no additional interest will be
payable to holders whose Securities will be subject to redemption by the
Company.

SECTION 2.03. Mandatory Redemption. The Company is not required to make
mandatory redemption payments or sinking fund payments with respect to the
Securities.

ARTICLE III

COVENANTS

SECTION 3.01. Payment of Securities. The Company will pay principal of, premium,
if any, and interest on the Securities, and the Securities may be exchanged or
transferred, at the office or agency designated by the Company in the City of
Atlanta (which initially will be the Corporate Trust Office of the Trustee in
Atlanta, Georgia), except that the Company may, at its option, pay interest on
the Securities by check to Holders of the Securities at their registered address
as it appears in the Security Register; provided that the Company will pay
principal of, premium, if any, and interest on, Securities in global form
registered in the name of or held by the Depository or its nominee by wire in
immediately available funds to the Depository or its nominee, as the case may
be, as the registered holder of such Securities in global form. No service
charge will be made for any registration of transfer or exchange of Securities,
but the Company may require payment of a sum sufficient to cover any transfer
tax or other similar governmental charge payable in connection therewith. The
Company shall be subject to this Section 3.01 in lieu of Section 1001 of the
Original Indenture (which shall be of no force and effect for the Securities).

 

27



--------------------------------------------------------------------------------

Notwithstanding Section 114 of the Original Indenture, in any case where any
Interest Payment Date, Redemption Date, Repayment Date, Stated Maturity or
Maturity or other date of repurchase, redemption or payment of principal in
respect of any Security shall not be a Business Day at any Place of Payment,
then (notwithstanding any other provision of this Indenture or any Security or
coupon other than a provision in the Securities of any series which specifically
states that such provision shall apply in lieu of this Section), payment of
principal (or premium, if any) or interest, if any, need not be made at such
Place of Payment on such date, but may be made on the next succeeding Business
Day at such Place of Payment with the same force and effect as if made on the
Interest Payment Date, Redemption Date, Repayment Date, or at the Stated
Maturity or Maturity or other date or repurchase, redemption or payment of
principal in respect of the Securities; provided that (x) for scheduled payments
of interest on January 1 and July 1, the amount of interest payable shall be
equal to the amount payable on the scheduled Interest Payment Date and (y) with
respect to the payment of interest in connection with Redemption Dates,
Repurchase Dates, and upon Stated Maturity or Maturity or redemptions,
repayments or other payments of principal, the amount of interest shall include
interest up to such Redemption Date, Repurchase Date or Stated Maturity or
Maturity or to the date of such redemption, repurchase or other payment of
principal in respect of the Securities, as the case may be.

The Company shall pay interest on overdue principal at the rate specified
therefor in the Securities, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful.

Notwithstanding anything to the contrary contained in this Indenture, the
Company may, to the extent it is required to do so by law, deduct or withhold
income or other similar taxes imposed by the United States of America from
principal or interest payments hereunder.

SECTION 3.02. SEC Reports. Notwithstanding that the Company may not remain
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act, the Company will file (if then permitted to do so) with the SEC and provide
(whether or not so filed with the SEC) the Trustee and Securityholders and
prospective Securityholders (upon request) within 15 days of the date of filing
with the SEC or, if not filed, on the date that such reports would be required
to be filed with the SEC if the Company was a reporting company, with the annual
reports and the information, documents and other reports, which are specified in
Sections 13 and 15(d) of the Exchange Act; provided, however, that the Company
shall provide one copy of the exhibits of the foregoing to the Trustee and shall
(upon request) provide additional copies of such exhibits to any Securityholder
or prospective Securityholder. The Company shall also comply with the other
provisions of TIA § 314(a).

Section 704 of the Original Indenture shall remain in full force and effect and
shall be in addition to the requirements of this Section 3.02.

 

28



--------------------------------------------------------------------------------

SECTION 3.03. Limitation on Indebtedness. (a) The Company will not, and will not
permit any Restricted Subsidiary to, Incur any Indebtedness (including Acquired
Indebtedness); provided, however, that the Company and its Restricted
Subsidiaries may Incur Indebtedness if on the date of the Incurrence of such
Indebtedness the Consolidated Coverage Ratio would be equal to or greater than
2.00:1.00.

(b) Notwithstanding the foregoing paragraph (a), the Company and its Restricted
Subsidiaries, as set forth below, may Incur the following Indebtedness:

 

  (i) (A) Indebtedness of the Company Incurred pursuant to the Revolving Credit
Facility and (B) the Incurrence by a Receivables Entity of Indebtedness in a
Qualified Receivables Transaction that is nonrecourse to the Company or any
Subsidiary of the Company (except for Standard Securitization Undertakings) in
an aggregate principal amount for Indebtedness Incurred under clauses (A) and
(B) and outstanding at any one time, not to exceed the greater of (x) $1,750.0
million, less the aggregate amount of all repayments of principal actually made
under the Revolving Credit Facility since the Issue Date with Net Available Cash
from Asset Dispositions pursuant to clause (a)(iii)(A) of Section 3.07 and
(y) the Borrowing Base;

 

  (ii) the incurrence by the Company of Indebtedness represented by the Initial
Securities;

 

  (iii) Indebtedness (A) of the Company to any Wholly-Owned Subsidiary and
(B) of any Restricted Subsidiary to the Company or any other Wholly-Owned
Subsidiary; provided, however, that any subsequent issuance or transfer of any
Capital Stock or any other event that results in any such Wholly-Owned
Subsidiary ceasing to be a Wholly-Owned Subsidiary or any other subsequent
transfer of any such Indebtedness (except to the Company or a Wholly-Owned
Subsidiary) will be deemed, in each case, an Incurrence of Indebtedness by the
Company or such Restricted Subsidiary, as the case may be;

 

  (iv) any Indebtedness (other than the Indebtedness described in clauses (i) or
(iii) above) outstanding on the Issue Date, including the 2004 Senior Notes, the
2003 Senior Notes, the 2001 Senior Notes, the 1998 Notes and the Senior Secured
Notes then in existence and the Guarantees related thereto, and any Refinancing
Indebtedness Incurred in respect of any Indebtedness described in this clause
(iv) or paragraph (a);

 

  (v) Indebtedness represented by the Subsidiary Guarantees and Guarantees of
Indebtedness Incurred pursuant to clause (i) above;

 

  (vi) Indebtedness in respect of performance, surety or appeal bonds provided
in the ordinary course of business;

 

29



--------------------------------------------------------------------------------

  (vii) Indebtedness under Hedging Obligations; provided, however, that such
Hedging Obligations are entered into for bona fide hedging purposes of the
Company or any Restricted Subsidiary in the ordinary course of business;

 

  (viii) Indebtedness (in addition to Indebtedness described in clauses (i) and
(iv)) of the Company or any Restricted Subsidiary attributable to Capitalized
Lease Obligations, or Incurred to finance the acquisition, construction or
improvement of fixed or capital assets, or constituting Attributable Debt in
respect of Sale/Leaseback Transactions, in an aggregate principal amount at any
time outstanding, since the Issue Date, together with any Refinancing
Indebtedness, not in excess of $75.0 million;

 

  (ix) Indebtedness of a Restricted Subsidiary issued and outstanding on or
prior to the date on which such Restricted Subsidiary was acquired by the
Company (other than Indebtedness Incurred (A) as consideration in, or to provide
all or any portion of the funds or credit support utilized to consummate, the
transaction or series of related transactions pursuant to which such Restricted
Subsidiary became a Restricted Subsidiary or was acquired by the Company or
(B) otherwise in connection with, or in contemplation of, such acquisition) and
any Refinancing Indebtedness with respect thereto; provided, however, that on
the date of any such acquisition of a Restricted Subsidiary, the Company shall
have been able to Incur at least an additional $1.00 of Indebtedness under
paragraph (a) above after giving effect to such acquisition; and

 

  (x) Indebtedness (in addition to Indebtedness described in clauses (i)-(ix))
in a principal amount which, when taken together with the principal amount of
all other Indebtedness Incurred pursuant to this clause (x) since the Issue Date
and then outstanding, together with any Refinancing Indebtedness, will not in
the aggregate exceed $75.0 million.

(c) Notwithstanding the foregoing, the Company will not Incur any Indebtedness
pursuant to the foregoing paragraph (b) if the proceeds thereof are used,
directly or indirectly, to refinance any Subordinated Indebtedness unless such
Indebtedness (i) will be subordinated to the Securities to at least the same
extent as such Subordinated Indebtedness and (ii) will not mature prior to the
Stated Maturity of the Indebtedness to be refinanced or refunded, and the
Average Life of such new Indebtedness is at least equal to the remaining Average
Life of the Indebtedness to be refinanced or refunded.

(d) No Subsidiary Guarantor will incur any Indebtedness if the proceeds thereof
are used, directly or indirectly, to refinance any Guarantor Subordinated
Indebtedness of such Subsidiary Guarantor unless such Indebtedness will be
subordinated to the obligations of such Subsidiary Guarantor under its
Subsidiary Guarantee to at least the same extent as such Guarantor Subordinated
Indebtedness.

 

30



--------------------------------------------------------------------------------

(e) The Company will not permit any Unrestricted Subsidiary to Incur any
Indebtedness other than Non-Recourse Indebtedness; provided, however, if any
such Indebtedness ceases to be Non-Recourse Indebtedness, such event shall be
deemed to constitute an Incurrence of Indebtedness by the Company or a
Restricted Subsidiary.

(f) For purposes of determining compliance with this Section 3.03, in the event
that an item of Indebtedness meets the criteria of more than one of the types of
Indebtedness described in the above clauses, the Company, in its sole
discretion, shall classify such item of Indebtedness at the time of Incurrence
and only be required to include the amount and type of such Indebtedness in one
of such clauses. All Indebtedness outstanding on the Issue Date under the
Revolving Credit Facility shall be deemed initially Incurred on the Issue Date
pursuant to clause (b)(i) of this Section 3.03.

(g) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term Indebtedness, or first
committed, in the case of revolving credit Indebtedness; provided that if such
Indebtedness is Incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S.
dollar-dominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-dominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced. Notwithstanding any
other provision of this Section 3.03, the maximum amount of Indebtedness that
the Company may Incur pursuant to this Section 3.03 shall not be deemed to be
exceeded solely as a result of fluctuations in the exchange rate of currencies.
The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such Refinancing Indebtedness is denominated that is
in effect on the date of such refinancing.

SECTION 3.04. Limitation on Restricted Payments. i. The Company will not, and
will not permit any Restricted Subsidiary, directly or indirectly, to
(i) declare or pay any dividend or make any distribution on or in respect of its
Capital Stock (including any payment in connection with any merger or
consolidation involving the Company) except (x) dividends or distributions
payable solely in its Capital Stock (other than Disqualified Stock) and
(y) dividends or distributions payable to the Company or any of its Subsidiaries
(and, if such Subsidiary is not directly or indirectly owned 100% by the
Company, to its other stockholders on a pro rata basis), (ii) purchase, redeem,
retire or otherwise acquire for value any Capital Stock of the Company or any
Restricted Subsidiary held by Persons other than the Company or any of its
Subsidiaries, (iii) purchase, repurchase, redeem, prepay interest, defease or
otherwise acquire or retire for value, prior to scheduled maturity, scheduled
repayment or scheduled sinking fund payment, any Subordinated Indebtedness or
Guarantor Subordinated Indebtedness (other than the purchase, repurchase or
other acquisition of Subordinated Indebtedness or Guarantor Subordinated
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition) or (iv) make any Restricted
Investment in any Person (any such dividend,

 

31



--------------------------------------------------------------------------------

distribution, purchase, redemption, repurchase, defeasance, other acquisition,
retirement or Investment referred to in clauses (i) through (iv) being herein
referred to as a “Restricted Payment”), if at the time the Company or such
Restricted Subsidiary makes such Restricted Payment: (1) a Default shall have
occurred and be continuing (or would result therefrom); (2) the Company could
not Incur at least an additional $1.00 of Indebtedness under paragraph (a) of
Section 3.03; or (3) the aggregate amount of such Restricted Payment and all
other Restricted Payments (the amount so expended, if other than in cash, to be
determined in good faith by the Company’s Board of Directors, whose
determination shall be conclusive and evidenced by a resolution of the Company’s
Board of Directors) declared or made subsequent to August 4, 2004 would exceed
the sum of: (A) $300.0 million; (B) 50% of the Consolidated Net Income accrued
during the period (treated as one accounting period) commencing on the Issue
Date to the end of the most recent fiscal quarter ending prior to the date of
such Restricted Payment as to which financial results are available (but in no
event ending more than 135 days prior to the date of such Restricted Payment)
(or, in case such Consolidated Net Income shall be a deficit, minus 100% of such
deficit); (C) the aggregate Net Cash Proceeds received by the Company from the
issuance or sale of its Capital Stock (other than Disqualified Stock) or other
cash capital contributions subsequent to August 4, 2004 (other than an issuance
or sale to a Subsidiary of the Company and other than an issuance or sale to an
employee stock ownership plan or other trust established by the Company or any
of its Subsidiaries for the benefit of their employees to the extent the
purchase by such plan or trust is financed by Indebtedness of such plan or trust
and for which the Company or any Restricted Subsidiary is the lender or is
liable as guarantor or otherwise); (D) the fair market value (as determined in
good faith by the Board of Directors of the Company) of shares of Qualified
Stock of the Company issued to acquire Additional Assets from a third party;
(E) the sum of (i) the amount by which Indebtedness of the Company is reduced on
the Company’s balance sheet upon the conversion or exchange (other than by a
Subsidiary of the Company) subsequent to August 4, 2004, of any Indebtedness of
the Company or its Restricted Subsidiaries convertible or exchangeable for
Capital Stock (other than Disqualified Stock) of the Company (less the amount of
any cash or other property (other than Capital Stock) distributed by the Company
upon such conversion or exchange) and (ii) the aggregate Net Cash Proceeds
received by the Company (less any contingent amounts that the Company may be
required to refund or return) upon the conversion or exchange (other than by a
Subsidiary of the Company) subsequent to August 4, 2004 of any Indebtedness of
the Company or its Restricted Subsidiaries convertible or exchangeable for
Capital Stock (other than Disqualified Stock); (F) the amount equal to the net
reduction in Investments since the Issue Date in Unrestricted Subsidiaries
resulting from (i) repayments of loans or advances or other transfers of assets
to the Company or any Restricted Subsidiary from Unrestricted Subsidiaries or
(ii) the redesignation of Unrestricted Subsidiaries as Restricted Subsidiaries
(valued in each case as provided in the definition of “Investment”) not to
exceed, in the case of any Unrestricted Subsidiary, the amount of Investments
previously made by the Company or any Restricted Subsidiary in such Unrestricted
Subsidiary, which amount was treated as a Restricted Payment (and, with respect
to clauses (i) and (ii), without duplication of any amounts included in
Consolidated Net Income); and (G) to the extent that any Restricted Investment
that was made after August 4, 2004 is sold for cash or otherwise liquidated or
repaid for cash, the lesser of (A) the net proceeds of such sale, liquidation or
repayment and (B) the net book value of such Restricted Investment.

 

32



--------------------------------------------------------------------------------

(b) So long as there is no Default or Event of Default continuing, the
provisions of the foregoing paragraph (a) will not prohibit: (i) any purchase,
defeasance or redemption of Capital Stock or Subordinated Indebtedness of the
Company made by exchange for, or out of the proceeds of the substantially
concurrent sale of, Capital Stock of the Company (other than Disqualified Stock
and other than Capital Stock issued or sold to a Subsidiary of the Company or an
employee stock ownership plan or other trust established by the Company or any
of its Subsidiaries for the benefit of their employees to the extent the
purchase by such plan or trust is financed by Indebtedness by such plan or trust
and for which the Company or any Restricted Subsidiary is the lender or is
liable as a guarantor or otherwise); provided, however, that (A) such purchase,
defeasance or redemption shall be excluded in subsequent calculations of the
amount of Restricted Payments and (B) the Net Cash Proceeds from such sale of
Capital Stock shall be excluded in calculations under clause (3)(C) of
Section 3.04(a); (ii) any purchase, defeasance or redemption of Subordinated
Indebtedness made by exchange for, or out of the proceeds of the substantially
concurrent sale of, Subordinated Indebtedness of the Company that is Refinancing
Indebtedness; provided, however, that (A) such Indebtedness is subordinated to
the Securities at least to the same extent as such Subordinated Indebtedness so
purchased or redeemed and (B) such purchase, defeasance or redemption shall be
excluded in subsequent calculations of the amount of Restricted Payments;
(iii) the repurchase, redemption or other acquisition or retirement for value of
Subordinated Indebtedness of the Company or Guarantor Subordinated Indebtedness
of any of its Restricted Subsidiaries pursuant to a “change of control” or
“asset sale” covenant set forth in the Indenture pursuant to which the same is
issued and such “change of control” and “asset sale” covenants are substantially
identical in all material respects to the comparable provisions included in the
Indenture; provided that such repurchase, redemption or other acquisition or
retirement for value shall only be permitted if all of the terms and conditions
in such provisions have been complied with and such repurchases, redemptions or
other acquisitions or retirements for value are made in accordance with such
indenture pursuant to which the same is issued and provided further that the
Company has repurchased all Securities required to be repurchased by the Company
pursuant to the terms and conditions described in Section 3.07 or 3.09, as the
case may be, prior to the repurchase, redemption or other acquisition or
retirement for value of such Subordinated Indebtedness or Guarantor Subordinated
Indebtedness pursuant to the “change of control” or “asset sale” covenant
included in such indenture; provided that such repurchase, redemption or other
acquisition shall be excluded in subsequent calculations of the amount of
Restricted Payments; (iv) dividends paid within 60 days after the date of
declaration thereof if at such date of declaration such dividend would have
complied with the requirements of Section 3.04(a); provided, however, that such
dividend shall be included in subsequent calculations of the amount of
Restricted Payments; (v) any repurchase of an Equity Interest deemed to occur
upon exercise of stock options if such Equity Interests represent a portion of
the exercise price of such options; provided that such repurchases shall be
excluded in subsequent calculations of the amount of Restricted Payments; or
(vi) Permitted Employee Payments in an aggregate amount not in excess of $5.0
million since August 4, 2004; provided, however, that such payments shall be
included in the calculation of Restricted Payments.

SECTION 3.05. Limitation on Sale/Leaseback Transactions. The Company will not,
and will not permit any of its Restricted Subsidiaries to, enter into any
Sale/Leaseback Transaction unless: (i) the Company or such Restricted
Subsidiary, as the case may be, receives consideration at the time of such
Sale/Leaseback Transaction at least equal to the fair market

 

33



--------------------------------------------------------------------------------

value (as determined by two Officers of the Company and set forth in an
Officers’ Certificate delivered to the Trustee) of the property subject to such
transaction; (ii) the Company or such Restricted Subsidiary could have Incurred
Indebtedness in an amount equal to the Attributable Debt in respect of such
Sale/Leaseback Transaction pursuant to Section 3.03; (iii) the Company or such
Restricted Subsidiary would be permitted to create a Lien on the property
subject to such Sale/Leaseback Transaction without securing the Securities
pursuant to Section 3.11; and (iv) the Sale/Leaseback Transaction is treated as
an Asset Disposition and all of the conditions of the Indenture described in
Section 3.07 (including the provisions concerning the application of Net
Available Cash) are satisfied with respect to such Sale/Leaseback Transaction,
treating all of the consideration received in such Sale/Leaseback Transaction as
Net Available Cash for purposes of such covenant.

SECTION 3.06. Limitation on Restrictions on Distributions from Restricted
Subsidiaries. The Company will not, and will not permit any Restricted
Subsidiary to, create or otherwise cause or permit to exist or become effective
any consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (i) pay dividends or make any other distributions on its Capital
Stock or pay any Indebtedness or other obligations owed to the Company or any
other Restricted Subsidiary, (ii) make any loans or advances to the Company or
any other Restricted Subsidiary or (iii) transfer any of its property or assets
to the Company or any other Restricted Subsidiary; except: (a) any encumbrance
or restriction pursuant to an agreement in effect at or entered into on the
Issue Date, including pursuant to this Indenture, the Revolving Credit Facility
and the Senior Secured Notes then in existence; (b) any encumbrance or
restriction with respect to a Restricted Subsidiary pursuant to an agreement
relating to any Indebtedness Incurred by such Restricted Subsidiary prior to the
date on which such Restricted Subsidiary was acquired by the Company (other than
Indebtedness Incurred as consideration in, or to provide all or any portion of
the funds or credit support utilized to consummate, the transaction or series of
related transactions pursuant to which such Restricted Subsidiary became a
Restricted Subsidiary or was acquired by the Company) and outstanding on such
date; (c) any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement effecting a refinancing of Indebtedness Incurred
pursuant to an agreement referred to in the preceding clauses (a) or (b) or this
clause (c) or contained in any amendment to an agreement referred to in the
preceding clauses (a) or (b) or this clause (c); provided, however, that the
encumbrances and restrictions contained in any such refinancing agreement or
amendment are no less favorable to the Holders of the Securities taken as a
whole, than the original encumbrances and restrictions contained in such
agreements; (d) in the case of clause (iii) of this Section 3.06, any
encumbrance or restriction (A) that restricts in a customary manner the
subletting, assignment or transfer of any property or asset that is subject to a
lease, license or similar contract, (B) by virtue of any transfer of, agreement
to transfer, option or right with respect to, any property or assets of the
Company or any Restricted Subsidiary not otherwise prohibited by this Indenture,
(C) contained in security agreements securing Indebtedness of a Restricted
Subsidiary to the extent such encumbrance or restrictions restrict the transfer
of the property subject to such security agreements and (D) ordinary course
provisions restricting the assignability of contracts; (e) any restriction with
respect to the Company or a Restricted Subsidiary imposed pursuant to an
agreement entered into for the sale or disposition of all or substantially all
the Capital Stock or assets of the Company or such Restricted Subsidiary pending
the closing of such sale or disposition; (f) restrictions created in connection
with a Qualified Receivables Transaction that, in the good faith determination
of the Board of Directors, are necessary to effect such Qualified Receivables
Transaction; provided that such restrictions apply only to such Receivables
Entity; and (g) any restriction by operation of applicable law.

 

34



--------------------------------------------------------------------------------

SECTION 3.07. Limitation on Sales of Assets. (a) The Company will not, and will
not permit any Restricted Subsidiary to, make any Asset Disposition unless
(i) the Company or such Restricted Subsidiary receives consideration (including
by way of relief from, or by any other Person assuming sole responsibility for,
any liabilities, contingent or otherwise) at the time of such Asset Disposition
at least equal to the fair market value of the shares and assets subject to such
Asset Disposition (as determined in good faith by the management of the Company,
or if such Asset Disposition involves consideration in excess of $20.0 million,
by a resolution of the Board of Directors set forth in an Officers’ Certificate
delivered to the Trustee), (ii) at least 75% of the consideration thereof
received by the Company or such Restricted Subsidiary is in the form of cash
and/or Cash Equivalents (except such requirement of cash and/or Cash Equivalents
shall not apply to any property, plant, equipment or other facility closed and
designated as unused, idle or obsolete by either Senior Management or by
resolution of the Board of Directors, and in either case set forth in an
Officers’ Certificate delivered to the Trustee) and (iii) an amount equal to
100% of the Net Available Cash from such Asset Disposition is applied by the
Company (or such Restricted Subsidiary, as the case may be) as follows:
(A) first, to the extent the Company or such Restricted Subsidiary elects (or is
required by the terms of any Indebtedness), to prepay, repay or purchase
Indebtedness (other than Disqualified Stock or Subordinated Indebtedness) (and
to correspondingly reduce commitments with respect thereto) within 365 days
after the date of such Asset Disposition; (B) second, to the extent of the
balance of Net Available Cash after application in accordance with clause (A),
to the extent the Company or such Restricted Subsidiary elects, to reinvest in
Additional Assets (including by means of an Investment in Additional Assets by a
Restricted Subsidiary with Net Available Cash received by the Company or another
Restricted Subsidiary) within 365 days from the date of such Asset Disposition;
provided, that, at our option, to the extent that we or such Restricted
Subsidiary has (x) at or before the consummation of an acquisition of Additional
Assets, announced its intention to make an Asset Disposition in connection with
such acquisition (an “Announced Asset Disposition”) and (y) consummated such
acquisition of Additional Assets during the period 6 months prior to the
consummation of the Announced Asset Disposition, then we or such Restricted
Subsidiary may deem the Net Available Cash from such Announced Asset Disposition
to be reinvested for purposes of determining compliance with this clause (B) to
the extent of the investment in such Additional Assets; (C) third, to the extent
of the balance of such Net Available Cash after application in accordance with
clauses (A) and (B), to make an offer to purchase Securities and Pari Passu
Indebtedness (including, without limitation, the 2004 Senior Notes, the 2003
Senior Notes and the 2001 Senior Notes) with similar asset sale provisions, pro
rata at 100% of the tendered principal amount thereof (or 100% of the accreted
value of such other Pari Passu Indebtedness so tendered, if such Pari Passu
Indebtedness was offered at a discount) plus accrued and unpaid interest, if
any, thereon to the purchase date and (D) fourth, to the extent of the balance
of such Net Available Cash after application in accordance with clauses (A),
(B) and (C) above, to fund (to the extent consistent with any other applicable
provision of the Indenture) any corporate purpose; provided, however, that in
connection with any prepayment, repayment or purchase of Indebtedness pursuant
to clause (A) or (C) above, the Company or such Restricted Subsidiary will
retire such Indebtedness and will cause the related loan commitment (if any) to
be permanently reduced in an amount equal to the principal amount so prepaid,
repaid or purchased. Notwithstanding the foregoing provisions of this
Section 3.07,

 

35



--------------------------------------------------------------------------------

the Company and the Restricted Subsidiaries shall not be required to apply any
Net Available Cash in accordance with this covenant except to the extent that
the aggregate Net Available Cash from all Asset Dispositions that is not yet
applied in accordance with this Section 3.07 at any time exceeds $10.0 million.

For the purposes of this Section 3.07, the following will be deemed to be cash:
(x) the assumption of Indebtedness of the Company (other than Disqualified Stock
or Subordinated Indebtedness of the Company) or any Restricted Subsidiary and
the release of the Company or such Restricted Subsidiary from all liability on
such Indebtedness in connection with such Asset Disposition and (y) securities
received by the Company or any Restricted Subsidiary from the transferee that
are converted within 30 days by the Company or such Restricted Subsidiary into
cash and (z) any Designated Non-cash Consideration received by the Company or
any of the Restricted Subsidiaries in such Asset Disposition having an aggregate
fair market value (as determined in good faith by our management, or if such
Asset Disposition involves consideration in excess of $20.0 million, by a
resolution of the Board of Directors), taken together with all other Designated
Non-cash Consideration pursuant to this clause (z) that is at that time
outstanding, not to exceed 2.5% of Total Assets at the time of the receipt of
such Designated Non-cash Consideration (with the fair market value of each item
of Designated Non-cash Consideration being measured at the time received and
without giving effect to subsequent changes in value). Upon the completion of
the application of the Net Available Cash from any Asset Disposition pursuant to
this paragraph (a), the amount of Net Available Cash attributable to such Asset
Disposition shall be deemed to be zero.

(b) In the case of clause (B) above, a binding commitment shall be treated as a
permitted application of the Net Available Cash from the date of such
commitment; provided that (A) such Net Available Cash is applied to acquire
Additional Assets within 540 days of the Asset Disposition and (B) in the event
such binding commitment is later canceled or terminated for any reason before
such Net Available Cash is so applied, the Company or such Restricted Subsidiary
may satisfy its obligations as to any Net Available Cash by entering into
another binding commitment within 90 days of such cancellation or termination of
the prior binding commitment or termination of the prior binding commitment and
applying the Net Available Cash within 180 days of such subsequent binding
commitment; provided further that the Company or such Restricted Subsidiary may
only enter into such a commitment under the foregoing provision one time with
respect to each Asset Disposition.

(c) In the event of an Asset Disposition that requires the purchase of
Securities pursuant to Section 3.07(a)(iii)(C), the Company will be required to
apply such Excess Proceeds (as defined below) to the repayment of the Securities
and any other Pari Passu Indebtedness (including, without limitation, the 2004
Senior Notes, the 2003 Senior Notes and the 2001 Senior Notes) outstanding with
similar provisions requiring the Company to make an offer to purchase such
Indebtedness with the proceeds from any Asset Disposition as follows: (A) the
Company will make an offer to purchase (an “Offer”) within ten days of such time
from all holders of the Securities in accordance with the procedures set forth
in this Indenture in the maximum principal amount (expressed as a multiple of
$1,000) of Securities that may be purchased out of an amount (the “Note Amount”)
equal to the product of such Excess Proceeds multiplied by a fraction, the
numerator of which is the outstanding principal amount of the

 

36



--------------------------------------------------------------------------------

Securities and the denominator of which is the sum of the outstanding principal
amount of the Securities and such Pari Passu Indebtedness and (B) to the extent
required by such Pari Passu Indebtedness to permanently reduce the principal
amount of such Pari Passu Indebtedness, the Company will make an offer to
purchase or otherwise repurchase or redeem Pari Passu Indebtedness (a “Pari
Passu Offer”) in an amount equal to the excess of the Excess Proceeds over the
Note Amount at a purchase price of 100% of their principal amount plus accrued
and unpaid interest (or 100% of the accreted value of such Pari Passu
Indebtedness, if such Pari Passu Indebtedness was offered at a discount) to the
purchase date in accordance with the procedures (including prorating in the
event of oversubscription) set forth in this Indenture with respect to the Offer
and in the documentation governing such Pari Passu Indebtedness with respect to
the Pari Passu Offer. If the aggregate purchase price of the Securities tendered
pursuant to the Offer and Pari Passu Offer is less than the Excess Proceeds, the
remaining Excess Proceeds will be available to the Company for use in accordance
with clause (a)(iii)(D) above. The Company shall not be required to make an
Offer for Securities pursuant to this Section 3.07 if the Net Available Cash
available therefor (after application of the proceeds as provided in clauses
(a)(iii)(A) and (a)(iii)(B) above) (“Excess Proceeds”) is less than $10.0
million (which lesser amounts shall be carried forward for purposes of
determining whether an Offer is required with respect to the Net Available Cash
from any subsequent Asset Disposition).

(d) (i) Promptly, and in any event within 10 days after the Company is required
to make an Offer, the Company will deliver to the Trustee and send, by
first-class mail to each Holder, a written notice stating that the Holder may
elect to have his Securities purchased by the Company either in whole or in part
(subject to prorating as hereinafter described in the event the Offer is
oversubscribed) in integral multiples of $1,000 of principal amount, at the
applicable purchase price. The notice shall specify a purchase date not less
than 30 days nor more than 60 days after the date of such notice (the “Purchase
Date”).

(ii) Not later than the date upon which such written notice of an Offer is
delivered to the Trustee and the Holders, the Company will deliver to the
Trustee an Officers’ Certificate setting forth (A) the amount of the Offer (the
“Offer Amount”), (B) the allocation of the Net Available Cash from the Asset
Dispositions as a result of which such Offer is being made and (C) the
compliance of such allocation with the provisions of Section 3.07(a). Upon the
expiration of the period (the “Offer Period”) for which the Offer remains open,
the Company shall deliver to the Trustee for cancellation the Securities or
portions thereof which have been properly tendered to and are to be accepted by
the Company. The Trustee shall, on the Purchase Date, mail or deliver payment to
each tendering Holder in the amount of the purchase price of the Securities
tendered by such Holder to the extent such funds are available to the Trustee.

(iii) Holders electing to have a Security purchased will be required to
surrender the Security, with an appropriate form duly completed, to the Company
at the address specified in the notice prior to the expiration of the Offer
Period. Each Holder will be entitled to withdraw its election if the Trustee or
the Company receives, not later than one Business Day prior to the expiration of
the Offer Period, a facsimile transmission or overnight mail from such Holder
setting forth the name of such Holder, the principal amount of the Security or
Securities which were delivered for purchase by such Holder and a statement that
such Holder is withdrawing his election to have such Security or Securities
purchased. If at the expiration of the Offer Period the aggregate principal
amount of Securities surrendered by Holders exceeds the Offer Amount, the
Company shall select the Securities to be purchased on a pro rata basis (with
such

 

37



--------------------------------------------------------------------------------

adjustments as may be deemed appropriate by the Company so that only Securities
in denominations of $1,000, or integral multiples thereof, shall be purchased).
Holders whose Securities are purchased only in part will be issued new
Securities equal in principal amount to the unpurchased portion of the
Securities surrendered.

(e) The Company will comply, to the extent applicable, with the requirements of
Section 14(e) of the Exchange Act and any other securities laws or regulations
in connection with the repurchase of Securities pursuant to this Section 3.07.
To the extent that the provisions of any securities laws or regulations conflict
with provisions of this Section 3.07, the Company will comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations under this Indenture by virtue thereof.

SECTION 3.08. Limitation on Transactions with Affiliates. (a) The Company shall
not, and shall not permit any Restricted Subsidiary to, directly or indirectly,
enter into or conduct any transaction or series of transactions (including the
purchase, sale, lease or exchange of any property or assets or the rendering of
any service or the making of any Investment) with any Affiliate of the Company
(an “Affiliate Transaction”) on terms: (i) that are less favorable to the
Company or such Restricted Subsidiary, as the case may be, than those that could
be obtained at the time of such transaction in arm’s-length dealings with a
Person who is not an Affiliate and (ii) that, in the event such Affiliate
Transaction involves an aggregate amount in excess of $10.0 million, are not in
writing and have not been approved or negotiated and entered into on behalf of
the Company or such Restricted Subsidiary by Senior Management acting pursuant
to authorizing resolutions adopted by a majority of the members of the Board of
Directors or by a majority of the members of the Board of Directors having no
personal stake in such Affiliate Transaction (and such majority or majorities,
as the case may be, determines that such Affiliate Transaction satisfies the
criteria in clause (i) above). Any Affiliate Transaction involving aggregate
payments or other transfers by the Company and its Restricted Subsidiaries in
excess of $20.0 million will also require an opinion from an independent
investment banking firm or appraiser, as appropriate, of national prominence, to
the effect that the terms of such transaction are either (i) no less favorable
to the Company or such Restricted Subsidiary, as the case may be, than those
that could be obtained at the time of such transaction in arm’s-length dealings
with a Person who is not an Affiliate or (ii) fair to the Company or such
Restricted Subsidiary, as the case may be, from a financial point of view.

(b) The provisions of Section 3.08(a) shall not prohibit (i) any Restricted
Payment or Permitted Investment permitted to be paid pursuant to Section 3.04,
(ii) the performance of the Company’s or Restricted Subsidiary’s obligations
under any collective bargaining agreement, employee benefit plan, related trust
agreement or any other similar arrangement heretofore or hereafter entered into
in the ordinary course of business, (iii) payment of reasonable fees and
compensation to employees, officers or directors as determined in good faith by
the Company’s Board of Directors or Senior Management (including indemnification
to the fullest extent permitted by applicable law, directors’ and officers’
insurance and similar arrangements, employment contracts, noncompetition and
confidentiality agreements and similar instruments or payments) entered into in
the ordinary course of business, (iv) maintenance in the ordinary course of
business of reasonable benefit programs or arrangements for employees, officers
or directors, including vacation plans, health and life insurance plans, SERPs,
split-dollar life insurance plans, deferred compensation plans, and retirement
or savings plans and similar

 

38



--------------------------------------------------------------------------------

plans as determined in good faith by the Company’s Board of Directors or Senior
Management, (v) any transaction between the Company and a Wholly-Owned
Subsidiary or between Wholly-Owned Subsidiaries, (vi) transactions effected as
part of a Qualified Receivables Transaction, (vii) any issuance by the Company
of Capital Stock (other than Disqualified Stock) or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans to the extent
reasonable, as determined in good faith by the Company’s Board of Directors in
the ordinary course of business, and loans or advances to employees in the
ordinary course of business of the Company or its Restricted Subsidiaries
consistent with past practices, (viii) transactions with customers, suppliers,
or purchasers or sellers of goods or services, in each case, in the ordinary
course of business and otherwise in compliance with the terms of this Indenture
which are fair to the Company or the Restricted Subsidiaries or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated third party, in the reasonable determination of the Board of
Directors of the Company or the Senior Management thereof, and (ix) any
agreement as in effect on the Issue Date or any amendment thereto (so long as
any such amendment is not disadvantageous to the holders of the Securities in
any material respect).

SECTION 3.09. Change of Control. (a) Upon the occurrence of a Change of Control,
each Holder shall have the right to require the Company to repurchase all or any
part of such Holder’s Securities at a purchase price in cash equal to 101% of
the principal amount thereof, plus accrued and unpaid interest, if any, to the
date of repurchase (subject to the right of Holders of record on the relevant
record date to receive interest due on the relevant interest payment date)
provided, however, that notwithstanding the foregoing, the Company shall not be
obligated to repurchase the Securities pursuant to this Section 3.09 to the
extent that the Company has exercised its right to redeem Securities pursuant to
the terms of Section 2.02.

(b) In the event that at the time of such Change of Control the terms of any
Indebtedness restrict or prohibit the repurchase of Securities pursuant to
Section 3.09(a), prior to the mailing of the notice to Holders provided for in
Section 3.09(c) but in any event within 30 days following any Change of Control,
the Company shall either (i) repay in full all Indebtedness or offer to repay in
full all such Indebtedness and repay the Indebtedness of each lender who has
accepted such offer or (ii) obtain the requisite consent under the agreements
governing such Indebtedness to permit the repurchase of the Securities as
provided for in Section 3.09(c). The Company will first comply with the
preceding sentence of this Section 3.09(b) before the Company will be required
to make the Change of Control Offer or to purchase the Securities pursuant to
this Section 3.09; provided, that compliance with this clause (b) will not
extend the time periods set forth in Section 3.09(c) for the Company to make an
offer to repurchase the Securities in connection with a Change of Control.

(c) Subject to the provisions of Section 3.09(b), within 30 days following any
Change of Control, the Company shall mail a notice (the “Change of Control
Offer”) to each Holder with a copy to the Trustee stating:

 

  (i) that a Change of Control has occurred and that such Holder has the right
to require the Company to purchase such Holder’s Securities at a purchase price
in cash equal to 101% of the principal amount thereof plus accrued and unpaid
interest, if any, to the date of purchase (subject to the right of Holders of
record on a record date to receive interest on the relevant interest payment
date);

 

39



--------------------------------------------------------------------------------

  (ii) the circumstances and relevant facts and financial information regarding
such Change of Control;

 

  (iii) the repurchase date (which shall be no earlier than 30 days nor later
than 60 days from the date such notice is mailed) (the “Change of Control
Payment Date”);

 

  (iv) that any Security not tendered will continue to accrue interest pursuant
to its terms;

 

  (v) that, unless the Company defaults in the payment of the purchase price,
any Security accepted for payment pursuant to the Change of Control Offer shall
cease to accrue interest on and after the Change of Control Payment Date; and

 

  (vi) the instructions determined by the Company, consistent with this
Section 3.09, that a Holder must follow in order to have its Securities
purchased or to cancel such order of purchase.

(d) Holders electing to have a Security purchased will be required to surrender
the Security, with an appropriate form duly completed, to the Company at the
address specified in the notice at least three Business Days prior to the
purchase date. Each Holder will be entitled to withdraw its election if the
Company receives, not later than one Business Day prior to the purchase date, a
telegram, telex, facsimile transmission or letter from such Holder setting forth
the name of such Holder, the principal amount of the Security or Securities
which were delivered for purchase by such Holder and a statement that such
Holder is withdrawing his election to have such Security or Securities
purchased.

(e) On or before the Change of Control Payment Date, the Company shall:
(i) accept for payment Securities or portions thereof tendered pursuant to the
Change of Control Offer, (ii) deposit with the Paying Agent money sufficient to
pay the purchase price of all Securities or portions thereof so accepted and
(iii) deliver, or cause to be delivered, to the Trustee, all Securities or
portions thereof so accepted together with an Officers’ Certificate specifying
the Securities or portions thereof accepted for payment by the Company. The
Paying Agent shall promptly mail, to the Holders of Securities so accepted,
payment in an amount equal to the purchase price, and the Trustee shall promptly
authenticate and mail to such Holders a new Security equal in principal amount
to any unpurchased portion of the Securities surrendered; provided that each
Security purchased and each new Security issued shall be in a principal amount
of $1,000 or integral multiples thereof.

(f) The Company will publicly announce the results of the Change of Control
Offer on or as soon as practicable after the Change of Control Payment Date.

(g) The Company will comply, to the extent applicable, with the requirements of
Section 14(e) of the Exchange Act and any other securities laws or regulations
in connection

 

40



--------------------------------------------------------------------------------

with the repurchase of Securities pursuant to this Section 3.09. To the extent
that the provisions of any securities laws or regulations conflict with
provisions of this Section 3.09, the Company will comply with the applicable
securities laws and regulations and will not be deemed to have breached its
obligations under this Indenture by virtue thereof.

SECTION 3.10. Limitation on the Sale or Issuance of Capital Stock of Restricted
Subsidiaries. The Company (i) will not, and will not permit any Restricted
Subsidiary to, transfer, convey, lease, sell or otherwise dispose of any shares
of Capital Stock of a Restricted Subsidiary to any Person (other than to the
Company or a Wholly-Owned Subsidiary) and (ii) will not permit any Restricted
Subsidiary, directly or indirectly, to issue or sell any shares of its Capital
Stock (other than directors’ qualifying shares) to any Person (other than to the
Company or a Wholly-Owned Subsidiary); provided, however, that (i) the Company
is permitted to sell all the Capital Stock of a Restricted Subsidiary as long as
the Company is in compliance with the terms of Section 3.07 and (ii) the Company
is permitted to sell less than all of the Capital Stock of a Restricted
Subsidiary if (A) immediately after giving effect to such sale such Restricted
Subsidiary would no longer constitute a Restricted Subsidiary and any Investment
in such Person remaining after giving effect to such sale would have been
permitted to be made under Section 3.04 if made on the date of such issuance or
sale and (B) the Company is in compliance with the terms of Section 3.07.

SECTION 3.11. Limitation on Liens. (a) The Company will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly create, incur,
assume or suffer to exist any Lien (other than Permitted Liens) that secures
obligations under any Indebtedness on any asset or property of the Company or
such Restricted Subsidiary, including any Guarantee of such Restricted
Subsidiary, or any income or profits therefrom, or assign or convey any right to
receive income therefrom, unless the Securities are equally and ratably secured
with the obligations so secured (or senior to, in the event the Lien relates to
Subordinated Indebtedness) or until such time as such obligations are no longer
secured by a Lien.

(b) The Company will not permit any Subsidiary Guarantor to directly or
indirectly create, incur, assume or suffer to exist any Lien (other than
Permitted Liens) that secures obligations under any Indebtedness of such
Subsidiary Guarantor on any asset or property of such Subsidiary Guarantor or
any income or profits therefrom, or assign or convey any right to receive income
therefrom, unless the Subsidiary Guarantee of such Subsidiary Guarantor is
equally and ratably secured with the obligations so secured (or senior to, in
the event the Lien relates to a Guarantor Subordinated Indebtedness) or until
such time as such obligations are no longer secured by a Lien.

(c) Notwithstanding the foregoing, Liens on assets transferred to a Receivables
Entity or on assets of a Receivables Entity incurred in connection with a
Qualified Receivables Transaction will not require such equal and ratable
security.

SECTION 3.12. Limitation on Issuances of Guarantees of Indebtedness by
Restricted Subsidiaries. (a) The Company will not permit any Restricted
Subsidiary to Guarantee the payment of any Indebtedness of the Company or any
Indebtedness of any other Restricted Subsidiary unless (i) such Restricted
Subsidiary simultaneously executes and delivers

 

41



--------------------------------------------------------------------------------

a supplemental indenture (in the form of Exhibit B) to the Indenture providing
for a Guarantee of payment of the Securities by such Restricted Subsidiary (a
“Subsidiary Guarantee”) except that with respect to a Guarantee of Indebtedness
of the Company if such Indebtedness is by its express terms subordinated in
right of payment to the Securities, any such Guarantee of such Restricted
Subsidiary with respect to such Indebtedness shall be subordinated in right of
payment to such Restricted Subsidiary’s Subsidiary Guarantee with respect to the
Securities substantially to the same extent as such Indebtedness is subordinated
to the Securities; (ii) such Restricted Subsidiary waives and will not in any
manner whatsoever claim or take the benefit or advantage of, any rights of
reimbursement, indemnity or subrogation or any other rights against the Company
or any other Restricted Subsidiary as a result of any payment by such Restricted
Subsidiary under its Subsidiary Guarantee; and (iii) such Restricted Subsidiary
shall deliver to the Trustee an Opinion of Counsel to the effect that (A) such
Subsidiary Guarantee has been duly executed and authorized and (B) such
Subsidiary Guarantee constitutes a valid, binding and enforceable obligation of
such Restricted Subsidiary, except insofar as enforcement thereof may be limited
by bankruptcy, insolvency or similar laws (including, without limitation, all
laws relating to fraudulent transfers) and except insofar as enforcement thereof
is limited by general principles of equity; provided that this paragraph
(a) shall not become applicable to any Guarantee of any Restricted Subsidiary
(x) that (A) existed at the time such Person became a Restricted Subsidiary of
the Company and (B) was not incurred in connection with, or in contemplation of,
such Person becoming a Restricted Subsidiary of the Company or (y) that
Guarantees the payment of obligations of the Company or any Restricted
Subsidiary for Indebtedness having a maturity of less than 365 days or under the
Revolving Credit Facility or the Senior Secured Notes or Indebtedness Incurred
after the Issue Date with similar terms (other than interest rates and
maturity), provisions and covenants as the Senior Secured Notes and such
Indebtedness is secured by a Lien Incurred exclusively under clause (18) of the
definition of Permitted Liens and the principal amount of such Indebtedness in
the aggregate does not exceed 20% of Total Assets and any refunding, refinancing
or replacement thereof, in whole or in part; provided, that such Indebtedness
Incurred under this clause (y) and any refunding, refinancing or replacement
thereof (1) does not constitute Subordinated Indebtedness and (2) is not
Incurred pursuant to a registered offering of securities under the Securities
Act or a private placement of securities (including under Rule 144A) pursuant to
an exemption from the registration requirements of the Securities Act, which
private placement provides for registration rights under the Securities Act (any
guarantee excluded by operations of this clause (y) being an “Excluded
Guarantee”).

(b) Notwithstanding the foregoing and the other provisions of the Indenture, any
Subsidiary Guarantee by a Restricted Subsidiary shall provide by its terms that
it shall be automatically and unconditionally released and discharged upon
(1) any sale, exchange or transfer (whether by way of merger, consolidation or
otherwise in accordance with Section 3.07) to any Person not an Affiliate of the
Company, of all of the Company’s Capital Stock in, or all or substantially all
the assets of such Restricted Subsidiary (which sale, exchange or transfer is
not prohibited by this Indenture), (2) the release or discharge of the guarantee
which resulted in the creation of such Subsidiary Guarantee, except a discharge
or release by or as a result of payment under such guarantee or (3) such
Restricted Subsidiary is designated an Unrestricted Subsidiary of the Company in
accordance with the terms of this Indenture by the Company’s Board of Directors.

 

42



--------------------------------------------------------------------------------

SECTION 3.13. Limitation on Lines of Business. The Company will not, and will
not permit any Restricted Subsidiary to, engage in any business other than a
Related Business.

SECTION 3.14. Effectiveness of Covenants. The covenants described in Sections
3.02, 3.03, 3.04, 3.06, 3.07, 3.08, 3.10, 3.12 and 3.13 will no longer be in
effect upon the Company reaching Investment Grade Status.

SECTION 3.15. Corporate Existence. Subject to Article IV, the Company will do or
cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence and that of each Restricted Subsidiary and the
corporate rights (charter and statutory) licenses and franchises of the Company
and each Restricted Subsidiary; provided, however, that the Company shall not be
required to preserve any such existence (except the Company), right, license or
franchise if the Board of Directors of the Company shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Company and each of its Restricted Subsidiaries, taken as a whole, and that
the loss thereof is not, and will not be, disadvantageous in any material
respect to the Holders.

SECTION 3.16. Payment of Taxes and Other Claims. The Company will pay or
discharge or cause to be paid or discharged, before the same shall become
delinquent, (i) all material taxes, assessments and governmental charges levied
or imposed upon the Company or any Subsidiary or upon the income, profits or
property of the Company or any Subsidiary and (ii) all lawful claims for labor,
materials and supplies, which, if unpaid, might by law become a material
liability or lien upon the property of the Company or any Restricted Subsidiary;
provided, however, that the Company shall not be required to pay or discharge or
cause to be paid or discharged any such tax, assessment, charge or claim whose
amount, applicability or validity is being contested in good faith by
appropriate proceedings and for which appropriate reserves, if necessary (in the
good faith judgment of management of the Company) are being maintained in
accordance with GAAP.

SECTION 3.17. Maintenance of Properties. The Company will cause all material
properties owned by the Company or any Restricted Subsidiary or used or held for
use in the conduct of its business or the business of any Restricted Subsidiary
to be maintained and kept in normal condition, repair and working order and will
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in the judgment of the Company may be necessary so
that the business carried on in connection therewith may be properly conducted
at all times; provided, however, that nothing in this Section shall prevent the
Company or any of its Restricted Subsidiaries from discontinuing the maintenance
of any of such properties if such discontinuance is, in the judgment of the
Company, desirable in the conduct of its business or the business of any
Restricted Subsidiary and not adverse in any material respect to the Holders.

SECTION 3.18. Insurance. To the extent available at commercially reasonable
rates, the Company will maintain, and will cause its Restricted Subsidiaries to
maintain, insurance with responsible carriers against such risks and in such
amounts, and with such deductibles, retentions, self-insured amounts and
co-insurance provisions, as are customarily carried by similar businesses, of
similar size in their country of organization, including

 

43



--------------------------------------------------------------------------------

professional and general liability, property and casualty loss, workers’
compensation and interruption of business insurance. In the event the Company
determines that insurance satisfying the first sentence of this Section 3.17 is
not available at commercially reasonable rates, it shall provide an Officers’
Certificate to such effect to the Trustee and the Trustee may conclusively rely
on the determinations set forth therein.

SECTION 3.19. Compliance with Laws. The Company shall comply, and shall cause
each of its Restricted Subsidiaries to comply, with all applicable statutes,
rules, regulations, orders and restrictions of the United States of America, all
states and municipalities thereof, and of any governmental regulatory authority,
in respect of the conduct of their respective businesses and the ownership of
their respective properties, except for such noncompliances as would not in the
aggregate have a material adverse effect on the financial condition or results
of operations of the Company and its Restricted Subsidiaries, taken as a whole.

SECTION 3.20. Additional Covenants. The Company will be subject to the covenants
set forth in Sections 1001, 1002, 1003, 1004 and 1006 of the Original Indenture
in addition to the covenants set forth in this First Supplemental Indenture.

SECTION 3.21. Inapplicability. Articles XII, XIII and XIV of the Original
Indenture shall be inapplicable to the Securities.

ARTICLE IV

SUCCESSOR COMPANY

SECTION 4.01. When Company May Merge or Otherwise Dispose of Assets. The Company
will not, in a single transaction or series of related transactions, consolidate
with or merge with or into, or convey, transfer, lease or otherwise dispose of
all or substantially all its assets to, any Person nor permit any Person to
merge with or into the Company, unless:

(1) the resulting, surviving or transferee Person (the “Successor Company”) will
be a Person organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and the Successor Company
(if not the Company) will expressly assume, by an indenture supplemental hereto,
executed and delivered to the Trustee, in form satisfactory to the Trustee, all
the obligations of the Company under the Securities and the Indenture;

(2) immediately before and after giving effect to such transaction (and treating
any Indebtedness which becomes an obligation of the Successor Company or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Company or such Restricted Subsidiary at the time of such
transaction), no Default or Event of Default will have occurred and be
continuing;

(3) immediately after giving effect to such transaction, the Successor Company
would be able to Incur an additional $1.00 of Indebtedness under paragraph
(a) of Section 3.03;

 

44



--------------------------------------------------------------------------------

(4) each Subsidiary Guarantor (unless it is the other party to the transactions
above, in which case clause (i) shall apply) shall have by supplemental
indenture confirmed that its Subsidiary Guarantee shall apply to such Person’s
obligations in respect of the Indenture and the Securities; and

(5) the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indenture (if any) comply with this Indenture.

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties and assets of one or more Subsidiaries of
the Company, the Capital Stock of which constitutes all or substantially all of
the properties and assets of the Company, shall be deemed to be the transfer of
all or substantially all of the properties and assets of the Company.

The Successor Company shall succeed to, and be substituted for, and may exercise
every right and power of, the Company under this Indenture, but the predecessor
Company in the case of a conveyance, transfer, lease of all or substantially all
its assets will not be released from the obligation to pay the principal of and
interest on the Securities. Solely for the purpose of computing amounts
described in clause (3)(B) of Section 3.04(a), the Successor Company shall only
be deemed to have succeeded and be substituted for the Company with respect to
periods subsequent to the effective time of such merger, consolidation,
combination or transfer of assets.

Notwithstanding clauses (ii) and (iii) of the first sentence of this
Section 4.01: (1) any Restricted Subsidiary may consolidate with, merge into or
transfer all or part of its properties and assets to the Company and (2) the
Company may merge with an Affiliate incorporated solely for the purpose of
reincorporating the Company in another jurisdiction to realize tax or other
benefits.

The Company shall be subject to this Section 4.01 in lieu of Article VIII of the
Original Indenture (which shall be of no force and effect for the Securities).

SECTION 4.02. When a Subsidiary Guarantor May Merge or Otherwise Dispose of
Assets. Subject to Section 3.12(b), the Company will not permit any Subsidiary
Guarantor, if any, to, in a single transaction or series of related
transactions, consolidate with or merge with or into, or convey, transfer, lease
or otherwise dispose of all or substantially all its assets to, any Person nor
permit any Person to merge with or into such Subsidiary Guarantor, unless:

(i) the resulting, surviving or transferee Person (the “Successor Guarantor”)
will be a Person organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and the Successor
Guarantor (if not the Subsidiary Guarantor) will expressly assume in writing all
the obligations of such Subsidiary Guarantor under such Subsidiary Guarantor’s
respective Subsidiary Guarantee;

(ii) immediately before and after giving effect to such transaction (and
treating any Indebtedness which becomes an obligation of the Successor Guarantor
or any Restricted Subsidiary as a result of such transaction as having been
Incurred by the Successor Guarantor or such Restricted Subsidiary at the time of
such transaction), no Default or Event of Default will have occurred and be
continuing;

 

45



--------------------------------------------------------------------------------

(iii) immediately after giving effect to such transaction, the Company would be
able to Incur an additional $1.00 of Indebtedness under paragraph (a) of Section
3.03;

(iv) each other Subsidiary Guarantor shall have delivered a written instrument
in form and substance satisfactory to the Trustee confirming its Subsidiary
Guarantee; and

(v) the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such assumption of the Subsidiary Guarantee, if applicable, comply with this
Indenture.

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties and assets of one or more Subsidiaries of
such Subsidiary Guarantor, the Capital Stock of which constitutes all or
substantially all of the properties and assets of such Subsidiary Guarantor,
shall be deemed to be the transfer of all or substantially all of the properties
and assets of such Subsidiary Guarantor.

The Successor Guarantor shall succeed to, and be substituted for, and may
exercise every right and power of, the Subsidiary Guarantor under this Indenture
and the relevant Subsidiary Guarantee, but the predecessor Subsidiary Guarantor
in the case of a conveyance, transfer or lease of all or substantially all its
assets will not be released from its obligation to pay the principal of and
interest on the Securities. Solely for the purpose of computing amounts
described in clause (3)(B) of Section 3.04(a), the Successor Company shall only
be deemed to have succeeded and be substituted for the Company with respect to
periods subsequent to the effective time of such merger, consolidation,
combination or transfer of assets.

Notwithstanding clauses (ii) and (iii) of the first sentence of this
Section 4.02, (1) any Restricted Subsidiary may consolidate with, merge into or
transfer all or part of its properties and assets to the Company and (2) the
Company may merge with an Affiliate incorporated exclusively for the purpose of
reincorporating the Company in another jurisdiction to realize tax or other
benefits.

ARTICLE V

DEFAULTS AND REMEDIES

SECTION 5.01. Events of Default. An “Event of Default” occurs if:

(1) the Company defaults in any payment of interest on any Security when the
same becomes due and payable, and such default continues for a period of 30
days;

(2) the Company defaults in the payment of the principal of or premium, if any,
on any Security when the same becomes due and payable at its Stated Maturity,
upon required repurchase, upon declaration or otherwise;

 

46



--------------------------------------------------------------------------------

(3) the Company or any Subsidiary Guarantor fails to comply with Article IV of
this Supplemental Indenture;

(4) the Company fails to comply with Section 3.02, 3.03, 3.04, 3.05, 3.06, 3.07,
3.08, 3.09, 3.10, 3.11, 3.12 or 3.13 (in each case other than a failure to
repurchase Securities when required pursuant to Section 3.07 or 3.09, which
failure shall constitute an Event of Default under Section 5.01(2)) and such
failure continues for 30 days after the notice specified below;

(5) the Company defaults in the performance of or a breach by the Company of any
other covenant or agreement in this First Supplemental Indenture, the Original
Indenture or under the Securities (other than those referred to in (1), (2),
(3) or (4) above) and such default continues for 60 days after the notice
specified below;

(6) the failure by any Subsidiary Guarantor that is a Significant Subsidiary (if
any) to comply with its obligations under any Subsidiary Guarantee to which such
Subsidiary Guarantor is a party, after any applicable grace period;

(7) Indebtedness of the Company or any Significant Subsidiary is not paid within
any applicable grace period after final maturity or is accelerated by the
holders thereof and the total amount of such unpaid or accelerated Indebtedness
exceeds $25.0 million or its foreign currency equivalent at the time;

(8) the Company or a Significant Subsidiary pursuant to or within the meaning of
any Bankruptcy Law (as defined below):

(A) commences a voluntary case;

(B) consents to the entry of an order for relief against it in an involuntary
case;

(C) consents to the appointment of a Custodian (as defined below) of it or for
any substantial part of its property; or

(D) makes a general assignment for the benefit of its creditors;

or takes any comparable action under any foreign laws relating to insolvency;

(9) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) is for relief against the Company or any Significant Subsidiary in an
involuntary case;

(B) appoints a Custodian of the Company or any Significant Subsidiary or for any
substantial part of its property; or

(C) orders the winding up or liquidation of the Company or any Significant
Subsidiary;

 

47



--------------------------------------------------------------------------------

or any similar relief is granted under any foreign laws and the order, decree or
relief remains unstayed and in effect for 60 days;

(10) any judgment or decree for the payment of money in excess of $25.0 million
or its foreign currency equivalent at the time in the aggregate for all such
final judgments or orders against the Company or a Significant Subsidiary if
(A) an enforcement proceeding thereon is commenced and not discharged within ten
days or (B) such judgment or decree remains outstanding for a period of 60 days
following such judgment or decree and is not discharged, waived, stayed or
bonded; or

(11) the failure of any Subsidiary Guarantee by a Subsidiary Guarantor (if any)
which is a Significant Subsidiary to be in full force and effect (except as
contemplated by the terms thereof) or the denial or disaffirmation by any such
Subsidiary Guarantor of its obligations under any Subsidiary Guarantee if such
Default continues for 30 days.

The foregoing will constitute Events of Default whatever the reason for any such
Event of Default and whether it is voluntary or involuntary or is effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.

The term “Bankruptcy Law” means Title 11, United States Code, or any similar
Federal or state law for the relief of debtors. The term “Custodian” means any
receiver, trustee, assignee, liquidator, custodian or similar official under any
Bankruptcy Law.

Notwithstanding the foregoing, a Default under clause (4) or (5) of this
Section 5.01 will not constitute an Event of Default until the Trustee or the
Holders of at least 25% in principal amount of the outstanding Securities notify
the Company of the Default and the Company does not cure such Default within the
time specified in said clause (4) or (5) after receipt of such notice. Such
notice must specify the Default, demand that it be remedied and state that such
notice is a “Notice of Default”.

The Company shall deliver to the Trustee, within 30 days after the occurrence
thereof, written notice in the form of an Officers’ Certificate of any Event of
Default under clauses (1), (2), (3), (4), (5), (6), (7), (10) or (11) of this
Section 5.01.

This Section 5.01 shall be applicable with respect to the Securities in lieu of
Section 501 of the Original Indenture (which shall be of no force and effect for
the Securities).

SECTION 5.02. Acceleration. If an Event of Default (other than an Event of
Default specified in Section 5.01(8) or (9) with respect to the Company or a
Significant Subsidiary) occurs and is continuing, the Trustee by notice to the
Company, or the Holders of at least 25% in outstanding principal amount of the
Securities by notice to the Company and the Trustee, may, and the Trustee at the
request of such Holders shall, declare the principal of, premium, if any, and
accrued but unpaid interest on all the Securities to be due and payable. Upon
such a declaration, such principal, premium and interest shall, subject to
Section 7.03, be immediately due and payable. In the event of a declaration of
acceleration because an Event of

 

48



--------------------------------------------------------------------------------

Default set forth in Section 5.01(7) above has occurred and is continuing, such
declaration of acceleration shall be automatically rescinded and annulled if the
event of default or payment default triggering such Event of Default pursuant to
Section 5.01(7) shall be remedied or cured by the Company and/or the relevant
Significant Subsidiaries or waived by the holders of the relevant Indebtedness
within 60 days after the declaration of acceleration with respect thereto. If an
Event of Default specified in Section 5.01(8) or (9) with respect to the Company
occurs, the principal of, premium, if any, and accrued and unpaid interest on
all the Securities will become and be immediately due and payable without any
declaration or other act on the part of the Trustee or any Holders. The Holders
of a majority in principal amount of the Securities then outstanding by notice
to the Trustee may waive all past defaults (except with respect to nonpayment of
principal, premium or interest) and rescind an acceleration with respect to the
Securities and its consequences if (i) the rescission would not conflict with
any judgment or decree of a court of competent jurisdiction and (ii) all
existing Events of Default, other than the nonpayment of principal of, premium,
if any or interest on the Securities that has become due solely because of such
acceleration, have been cured or waived. No such rescission shall affect any
subsequent Default or Event of Default or impair any right consequent thereto.

This Section 5.02 shall be applicable with respect to the Securities in lieu of
Section 502 of the Original Indenture (which shall be of no force and effect for
the Securities).

SECTION 5.03. Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy to collect the payment of principal
of (or premium, if any) or interest on the Securities or to enforce the
performance of any provision of the Securities or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. No remedy is exclusive of any
other remedy. All available remedies are cumulative.

This Section 5.03 shall be applicable with respect to the Securities in lieu of
the applicable provisions of Sections 505, 510 and 511 of the Original Indenture
(which shall be of no force and effect for the Securities).

SECTION 5.04. Waiver of Past Defaults. The Holders of a majority in principal
amount of the Securities by notice to the Trustee may waive an existing Default
or Event of Default and its consequences except (i) a Default or Event of
Default in the payment of the principal of or interest on a Security or (ii) a
Default or Event of Default in respect of a provision that under Section 7.02
cannot be amended without the consent of each Securityholder affected. When a
Default or Event of Default is waived, it is deemed cured, but no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any consequent right. This Section 5.04 shall be applicable with respect to the
Securities in lieu of the applicable provisions of Section 513 of the Original
Indenture (which shall be of no force and effect for the Securities).

 

49



--------------------------------------------------------------------------------

SECTION 5.05. Limitation on Suits. A Securityholder may not pursue any remedy
with respect to this Indenture or the Securities unless:

(1) the Holder gives to the Trustee written notice stating that an Event of
Default is continuing;

(2) the Holders of at least 25% in outstanding principal amount of the
Securities make a written request to the Trustee to pursue the remedy;

(3) such Holder or Holders offer the Trustee reasonable security or indemnity
against any loss, liability or expense;

(4) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer of security or indemnity; and

(5) the Holders of a majority in principal amount of the Securities do not give
the Trustee a direction inconsistent with the request during such 60-day period.

A Securityholder may not use this Indenture to prejudice the rights of another
Securityholder or to obtain a preference or priority over another Securityholder

This Section 5.05 shall be applicable with respect to the Securities in lieu of
Section 507 of the Original Indenture (which shall be of no force and effect for
the Securities).

SECTION 5.06. Rights of Holders to Receive Payment. Notwithstanding any other
provision of this Indenture, the right of any Holder to receive payment of
principal of, premium (if any) or interest on the Securities held by such
Holder, on or after the respective due dates expressed in the Securities, or to
bring suit for the enforcement of any such payment on or after such respective
dates, shall not be impaired or affected without the consent of such Holder.
This Section 5.06 shall be applicable with respect to the Securities in lieu of
Section 508 of the Original Indenture (which shall be of no force and effect for
the Securities).

SECTION 5.07. Collection Suit by Trustee. If an Event of Default specified in
Section 5.01(1) or (2) occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Company
for the whole amount then due and owing (together with interest on any unpaid
interest to the extent lawful) and the amounts provided for in Section 607 of
the Original Indenture. This Section 5.07 shall be applicable with respect to
the Securities in lieu of Section 503 of the Original Indenture (which shall be
of no force and effect for the Securities).

SECTION 5.08. Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee and the Securityholders allowed in any
judicial proceedings relative to the Company, its Subsidiaries or their
respective creditors or properties and, unless prohibited by law or applicable
regulations, may vote on behalf of the Holders in any election of a trustee in
bankruptcy or other Person performing similar functions, and any Custodian in
any such judicial proceeding is hereby authorized by each Holder to make
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to

 

50



--------------------------------------------------------------------------------

pay to the Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and its counsel, and any
other amounts due the Trustee under Section 607 of the Original Indenture.

SECTION 5.09. Priorities. If the Trustee collects any money or property pursuant
to this Article V, it shall pay out the money or property in the following
order:

FIRST: to the Trustee for amounts due under Section 607 of the Original
Indenture;

SECOND: to Securityholders for amounts due and unpaid on the Securities for
principal and interest, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Securities for principal and
interest, respectively; and

THIRD: to the Company.

The Trustee may fix a record date and payment date for any payment to
Securityholders pursuant to this Section. At least 15 days before such record
date, the Company shall mail to each Securityholder and the Trustee a notice
that states the record date, the payment date and amount to be paid.

This Section 5.09 shall be applicable with respect to the Securities in lieu of
Section 506 of the Original Indenture (which shall be of no force and effect for
the Securities).

SECTION 5.10. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and the court in its discretion may assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant in
the suit, having due regard to the merits and good faith of the claims or
defenses made by the party litigant. This Section does not apply to a suit by
the Trustee, a suit by the Company, a suit by a Holder pursuant to Section 5.06
or a suit by Holders of more than 10% in outstanding principal amount of the
Securities. This Section 5.10 shall be applicable with respect to the Securities
in lieu of Section 515 of the Original Indenture (which shall be of no force and
effect for the Securities).

SECTION 5.11. Control by Holders of Securities. The Holders of a majority in
principal amount of the Securities then outstanding may direct the time, method
and place of conducting any proceeding for any remedy available to the Trustee
or of exercising any trust or power conferred on the Trustee. However, the
Trustee may refuse to follow any direction that conflicts with law or this
Indenture or, subject to Sections 601 and 602 of the Original Indenture, that
the Trustee determines is unduly prejudicial to the rights of other
Securityholders or would involve the Trustee in personal liability; provided,
however, that the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction. Prior to taking any action under
this Indenture, the Trustee shall be entitled to indemnification satisfactory to
it in its sole discretion against all losses and expenses caused by taking or
not taking such action. This Section 5.11 shall be applicable with respect to
the Securities in lieu of Section 512 of the Original Indenture (which shall be
of no force and effect for the Securities).

 

51



--------------------------------------------------------------------------------

SECTION 5.12. Notices of Default; Compliance Certificate. If a Default occurs
and is continuing and is known to the Trustee, the Trustee must mail to each
Holder notice of the Default within 90 days after it occurs unless the Default
has been previously cured. In addition, except in the case of a Default in the
payment of principal of, premium, if any, or interest on any Security, the
Trustee shall be protected in withholding notice if and so long as a committee
of trust officers of the Trustee in good faith determines that withholding
notice is in the interests of the Holders. In addition, the Company is required
to deliver to the Trustee, within 120 days after the end of each fiscal year, an
Officers’ Certificate indicating whether the signers thereof know of any Default
that occurred during the previous year. The Company also is required to deliver
to the Trustee, within 30 days after the knowledge of the occurrence thereof,
written notice and a description of any events which would constitute Defaults,
their status and what action the Company is taking or proposes to take in
respect thereof. This Section 5.12 shall be applicable with respect to the
Securities in lieu of Sections 603 of the Original Indenture (which shall be of
no force and effect for the Securities).

ARTICLE VI

DEFEASANCE AND COVENANT DEFEASANCE

SECTION 6.01. Discharge of Liability on Securities; Defeasance. (a) When (i) the
Company delivers to the Trustee all outstanding Securities (other than
Securities replaced pursuant to Section 306 of the Original Indenture) for
cancellation or (ii) all outstanding Securities not theretofore delivered for
cancellation have become due and payable within one year or are to be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption pursuant to Article II hereof and the Company
irrevocably deposits or causes to be deposited with the Trustee as trust funds
in trust solely for the benefit of the Holders money in U.S. dollars,
non-callable U.S. Government Obligations, or a combination thereof, in such
amounts as will be sufficient without consideration of any reinvestment of
interest to pay and discharge the entire indebtedness on such Securities not
theretofore delivered to the Trustee for cancellation for principal, premium, if
any, and accrued interest to the date of maturity and the Company has delivered
irrevocable instructions to the Trustee under this Indenture to apply the
deposited money toward the payment of such Securities at maturity, and the
Company pays all other sums payable hereunder by the Company, then this
Indenture shall, subject to Section 6.01(c), cease to be of further effect. The
Trustee shall acknowledge satisfaction and discharge of this Indenture on demand
of the Company (accompanied by an Officers’ Certificate and an Opinion of
Counsel stating that all conditions precedent specified herein relating to the
satisfaction and discharge of this Indenture have been complied with) and at the
cost and expense of the Company.

(b) Subject to Sections 6.01(c) and 6.02, the Company at its option and at any
time may terminate (i) all the obligations of the Company and any Subsidiary
Guarantor under the Securities and this Indenture (“legal defeasance option”) or
(ii) the obligations of the Company and any Subsidiary Guarantor under Sections
3.02, 3.03, 3.04, 3.05, 3.06, 3.07, 3.08, 3.09, 3.10, 3.11, 3.12, 3.13,
4.01(iii), 4.01(v), 4.02(iii) and 4.02(v) and the Company may omit to comply
with and shall have no liability in respect of any term, condition or limitation
set forth in any such covenant or provision, whether directly or indirectly, by
reason of any reference

 

52



--------------------------------------------------------------------------------

elsewhere herein to any such covenant or provision or by reason of any reference
in any such covenant to any other provision herein or in any other document and
such omission to comply with such covenants or provisions shall no longer
constitute a Default or an Event of Default under Section 5.01(3) and 5.01(4)
(“covenant defeasance option”), but except as specified above, the remainder of
this Indenture and the Securities shall be unaffected thereby. The Company may
exercise its legal defeasance option notwithstanding its prior exercise of its
covenant defeasance option.

If the Company exercises its legal defeasance option, payment of the Securities
may not be accelerated because of an Event of Default. If the Company exercises
its covenant defeasance option, payment of the Securities may not be accelerated
because of an Event of Default specified in Sections 5.01(4), 5.01(6), 5.01(7),
5.01(8) (but only with respect to a Significant Subsidiary), 5.01(9) (but only
with respect to a Significant Subsidiary), 5.01(10) and 5.01(11) or because of
the failure of the Company to comply with Sections 4.01(iii), 4.01(v), 4.02(iii)
and 4.02(v).

Upon satisfaction of the conditions set forth herein and upon request of the
Company, the Trustee shall acknowledge in writing the discharge of those
obligations that the Company terminates.

(c) Notwithstanding the provisions of Sections 8.1(a) and (b), the Company’s
obligations in Sections 5.06, 5.07, 6.04, 6.05 and 6.06 and Sections 303, 305,
and 306 of the Original Indenture shall survive until the Securities have been
paid in full. Thereafter, the Company’s obligations in Sections 5.06, 6.04 and
6.05 of this First Supplemental Indenture and Section 508 of the Original
Indenture shall survive.

This Section 6.01 shall be applicable with respect to the Securities in lieu of
Sections 401 and 402 of the Original Indenture (which shall be of no force and
effect for the Securities).

SECTION 6.02. Conditions to Defeasance. The Company may exercise its legal
defeasance option or its covenant defeasance option only if:

(1) the Company irrevocably deposits in trust with the Trustee for the benefit
of the Holders money in U.S. dollars or U.S. Government Obligations or a
combination thereof the principal of and interest (without reinvestment) on
which will be sufficient, or a combination thereof sufficient, for the payment
of principal of and interest on the Securities to maturity;

(2) the Company delivers to the Trustee a certificate from a nationally
recognized firm of independent accountants expressing their opinion that the
payments of principal and interest when due and without reinvestment on the
deposited U.S. Government Obligations plus any deposited money without
investment will provide cash at such times and in such amounts as will be
sufficient to pay principal and interest when due on all the Securities to
maturity;

 

53



--------------------------------------------------------------------------------

(3) no Default or Event of Default shall have occurred and be continuing on the
date of such deposit (other than a Default or Event of Default with respect to
the Indenture resulting from the incurrence of Indebtedness, all or a portion of
which will be used to defease the Securities concurrently with such incurrence);

(4) such legal defeasance or covenant defeasance shall not result in a breach or
violation of, or constitute a Default under this Indenture or any other material
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries is bound;

(5) the Company shall have delivered to the Trustee an Opinion of Counsel to the
effect that (A) the Securities and (B) assuming no intervening bankruptcy of the
Company between the date of deposit and the 91st day following the deposit and
that no Holder of the Securities is an insider of the Company, after the 91st
day following the deposit, the trust funds will not be subject to the effect of
any applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ right generally;

(6) the deposit does not constitute a default under any other agreement binding
on the Company;

(7) the Company delivers to the Trustee an Opinion of Counsel to the effect that
the trust resulting from the deposit does not constitute, or is qualified as, a
regulated investment company under the Investment Company Act of 1940;

(8) in the case of the legal defeasance option, the Company shall have delivered
to the Trustee an Opinion of Counsel in the United States stating that (i) the
Company has received from, or there has been published by, the Internal Revenue
Service a ruling, or (ii) since the date of this Indenture there has been a
change in the applicable federal income tax law, in either case to the effect
that, and based thereon such Opinion of Counsel shall confirm that, the
Securityholders will not recognize income, gain or loss for federal income tax
purposes as a result of such legal defeasance and will be subject to federal
income tax on the same amounts, in the same manner and at the same times as
would have been the case if such legal defeasance had not occurred;

(9) in the case of the covenant defeasance option, the Company shall have
delivered to the Trustee an Opinion of Counsel in the United States to the
effect that the Securityholders will not recognize income, gain or loss for
federal income tax purposes as a result of such covenant defeasance and will be
subject to federal income tax on the same amounts, in the same manner and at the
same times as would have been the case if such covenant defeasance had not
occurred; and

(10) the Company delivers to the Trustee an Officers’ Certificate and an Opinion
of Counsel, each stating that all conditions precedent to the defeasance and
discharge of the Securities and this Indenture as contemplated by this Article
VI have been complied with.

SECTION 6.03. Application of Trust Money. The Trustee shall hold in trust money
or U.S. Government Obligations deposited with it pursuant to this Article VIII.
It shall

 

54



--------------------------------------------------------------------------------

apply the deposited money and the money from U.S. Government Obligations through
the Paying Agent and in accordance with this Indenture to the payment of
principal of and interest on the Securities.

SECTION 6.04. Repayment to Company. Anything herein to the contrary
notwithstanding, the Trustee shall deliver or pay to the Company from time to
time upon Company Order any money or U.S. Government Obligations held by it as
provided in this Article VI which, in the opinion of a nationally recognized
firm of independent public accountants expressed in a written certification
thereof delivered to the Trustee, are in excess of the amount thereof which
would then be required to be deposited to effect legal defeasance or covenant
defeasance, as applicable, provided that the Trustee shall not be required to
liquidate any U.S. Government Obligations in order to comply with the provisions
of this paragraph.

Subject to any applicable abandoned property law, the Trustee and the Paying
Agent shall pay to the Company upon written request any money held by them for
the payment of principal of or interest on the Securities that remains unclaimed
for two years, and, thereafter, Securityholders entitled to the money must look
to the Company for payment as general creditors.

SECTION 6.05. Indemnity for U.S. Government Obligations. The Company shall pay
and shall indemnify the Trustee against any tax, fee or other charge imposed on
or assessed against deposited U.S. Government Obligations or the principal and
interest received on such U.S. Government Obligations.

SECTION 6.06. Reinstatement. If the Trustee or Paying Agent is unable to apply
any money or U.S. Government Obligations in accordance with this Article VI by
reason of any legal proceeding or by reason of any order or judgment of any
court or governmental authority enjoining, restraining or otherwise prohibiting
such application, the obligations of the Company under this Indenture and the
Securities shall be revived and reinstated as though no deposit had occurred
pursuant to this Article VI until such time as the Trustee or Paying Agent is
permitted to apply all such money or U.S. Government Obligations in accordance
with this Article VI; provided, however, that, if the Company has made any
payment of interest on or principal of any Securities because of the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Securities to receive such payment from the money or U.S.
Government Obligations held by the Trustee or Paying Agent. This Section 6.06
shall be applicable with respect to the Securities in lieu of Section 405 of the
Original Indenture (which shall be of no force and effect for the Securities).

SECTION 6.07. Replacement of Original Indenture. This Article VI shall be
applicable with respect to the Securities in lieu of Article IV of the Original
Indenture (which shall be of no force or effect for the Securities).

 

55



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT AND WAIVER

SECTION 7.01. Without Consent of Holders. The Company and the Trustee may amend
this Indenture or the Securities without notice to or consent of any
Securityholder:

(1) to cure any ambiguity, omission, defect or inconsistency;

(2) to comply with Article IV of this Supplemental Indenture in respect of the
assumption by a Successor Company of an obligation of the Company under this
Indenture;

(3) to provide for uncertificated Securities in addition to or in place of
certificated Securities; provided, however, that the uncertificated Securities
are issued in registered form for purposes of Section 163(f) of the Code or in a
manner such that the uncertificated Securities are described in
Section 163(f)(2)(B) of the Code;

(4) to add Guarantees with respect to the Securities, to secure the Securities
or to release a Subsidiary Guarantor upon its designation as an Unrestricted
Subsidiary; provided, however, that the designation is made in accordance with
the applicable provision of this Indenture;

(5) to secure the Securities;

(6) to add to the covenants of the Company for the benefit of the Holders or to
surrender any right or power herein conferred upon the Company;

(7) to comply with any requirements of the SEC in connection with qualifying
this Indenture under the TIA; or

(8) to make any change that does not adversely affect the rights of any
Securityholder.

After an amendment under this Section becomes effective, the Company shall mail
to Securityholders a notice briefly describing such amendment. The failure to
give such notice to all Securityholders, or any defect therein, shall not impair
or affect the validity of an amendment under this Section 7.01.

This Section 7.01 shall be applicable with respect to the Securities in lieu of
Section 901 of the Original Indenture (which shall be of no force and effect for
the Securities).

SECTION 7.02. With Consent of Holders. The Company and the Trustee may amend
this Indenture or the Securities without notice to any Securityholder but with
the written consent of the Holders of at least a majority in principal amount of
the Securities then outstanding. However, without the consent of each
Securityholder affected, an amendment may not:

(1) reduce the principal amount of Securities whose Holders must consent to an
amendment;

 

56



--------------------------------------------------------------------------------

(2) reduce the rate of or extend the time for payment of interest on any
Security;

(3) reduce the principal of or extend the Stated Maturity of any Security;

(4) reduce the premium payable upon the redemption or repurchase of any Security
or change the time at which any Security may or shall be redeemed or repurchased
in accordance with Section 3.09 or Article II;

(5) make any Security payable in money other than that stated in the Security;

(6) impair the right of any Holder to receive payment of principal of and
interest on such Holder’s Securities on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Securities;

(7) release any Subsidiary Guarantor, if any, from any of its obligations under
its Subsidiary Guarantee or this Indenture, except in compliance with the terms
thereof; or

(8) make any change in the amendment provisions which require each Holder’s
consent or in the waiver provisions.

It shall not be necessary for the consent of the Holders under this Section to
approve the particular form of any proposed amendment, but it shall be
sufficient if such consent approves the substance thereof.

After an amendment under this Section becomes effective, the Company shall mail
to Securityholders a notice briefly describing such amendment. The failure to
give such notice to all Securityholders, or any defect therein, shall not impair
or affect the validity of an amendment under this Section.

This Section 7.02 shall be applicable with respect to the Securities in lieu of
Section 902 of the Original Indenture (which shall be of no force and effect for
the Securities).

SECTION 7.03. Revocation and Effects of Consents and Waivers. A consent to an
amendment or a waiver by a Holder of a Security shall bind the Holder and every
subsequent Holder of that Security or portion of the Security that evidences the
same debt as the consenting Holder’s Security, even if notation of the consent
or waiver is not made on the Security. However, any such Holder or subsequent
Holder may revoke the consent or waiver as to such Holder’s Security or portion
of the Security if the Trustee receives the notice of revocation before the date
the amendment or waiver becomes effective. After an amendment or waiver becomes
effective, it shall bind every Securityholder. An amendment or waiver made
pursuant to Section 7.02 shall become effective upon receipt by the Trustee of
the requisite number of written consents.

The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Securityholders entitled to give their consent or
take any other action

 

57



--------------------------------------------------------------------------------

described above or required or permitted to be taken pursuant to this Indenture.
If a record date is fixed, then notwithstanding the immediately preceding
paragraph, those Persons who were Securityholders at such record date (or their
duly designated proxies), and only those Persons, shall be entitled to give such
consent or to revoke any consent previously given or to take any such action,
whether or not such Persons continue to be Holders after such record date. No
such consent shall become valid or effective more than 120 days after such
record date.

SECTION 7.04. Payment for Consent. Neither the Company nor any of its Restricted
Subsidiaries will, directly or indirectly, pay or cause to be paid any
consideration, whether by way of interest, fees or otherwise, to any Holder of
any Securities for or as an inducement to any consent, waiver or amendment of
any of the terms or provisions of this Indenture or the Securities unless such
consideration is offered to be paid or is paid to all Holders of the Securities
that consent, waive or agree to amend in the time frame set forth in the
solicitation documents relating to such consent, waiver or amendment.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. No Personal Liability of Directors, Officers, Employees and
Stockholders. No past, present or future director, officer, employee,
incorporator or stockholder of the Company or the Subsidiary Guarantors, if any,
as such, shall have any liability for any obligations of the Company under the
Securities, this Indenture or the Subsidiary Guarantees or for any claim based
on, in respect of, or by reason of, such obligations or their creation. Each
Holder by accepting a Security waives and releases all such liability. The
waiver and release are part of the consideration for issuance of the Securities.
Such waiver may not be effective to waive liabilities under the federal
securities laws and it is the view of the Commission that such a waiver is
against public policy.

SECTION 8.02. Priority of First Supplemental Indenture. In the event any
conflict arises between the terms of the Original Indenture and the terms of
this First Supplemental Indenture, the terms of this First Supplemental
Indenture shall be controlling and supersede such conflicting terms of the
Original Indenture. Unless otherwise specifically modified or amended hereby,
the terms of the Original Indenture shall remain in full force and effect with
respect to the Securities.

SECTION 8.03. Governing Law. This Indenture and the Securities will be governed
by, and construed in accordance with, the laws of the State of New York.

SECTION 8.04. Appointment of Security Registrar and Paying Agent. The Trustee
will initially act as Paying Agent and Security Registrar. The Company may
change the Paying Agent or Security Registrar without prior notice to the Holder
of the Securities, and the Company or any of its Restricted Subsidiaries may act
as Paying Agent or Security Registrar.

SECTION 8.05. Table of Contents; Headings. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

U.S. Bank National Association, as Trustee By:  

/s/ Jack Ellerin

Name:   Jack Ellerin Title:   Vice President SMITHFIELD FOODS, INC. By:  

/s/ Carey J. Dubois

Name:   Carey J. Dubois Title:   Corporate Treasurer

 

Signature Page to First Supplemental Indenture



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF NOTE]

[Applicable Restricted Securities Legend]

[Depository Legend, if applicable]

 

A-1



--------------------------------------------------------------------------------

No. [    ]   Principal Amount $[                        ],   as revised by the
Schedule of Increases   and Decreases in the Global Security attached hereto  

CUSIP NO. 832248 AQ1

ISIN No: US832248AQ16

SMITHFIELD FOODS, INC.

7.750% Senior Note due 2017

Smithfield Foods, Inc., a Virginia corporation, promises to pay to
[                    ], or registered assigns, the principal sum of
[                                ] Dollars, as revised by the Schedule of
Increases and Decreases in the Global Security attached hereto, on July 1, 2017.

Interest Payment Dates: January 1 and July 1.

Record Dates: December 15 and June 15.

Additional provisions of this Security are set forth on the other side of this
Security.

 

SMITHFIELD FOODS, INC. By:  

 

By:  

 

TRUSTEE’S CERTIFICATE OF

  AUTHENTICATION

[                    ]

as Trustee, certifies

that this is one of

the Securities referred

to in the Indenture.

 

  By  

 

        Authorized Signatory     Date:

 

A-2



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF SERIES A NOTE]

7.750% Senior Note due 2017

1. Interest

Smithfield Foods, Inc., a Virginia corporation (such corporation, and its
successors and assigns under the Indenture hereinafter referred to, being herein
called the “Company”), promises to pay interest on the principal amount of this
Security at the rate per annum shown above.

The Company will pay interest semiannually on January 1 and July 1 of each year
with the first interest payment to be made January 1, 2008. Interest on the
Securities will accrue from the most recent date to which interest has been paid
on the Securities or, if no interest has been paid, from [            ]. The
Company shall pay interest on overdue principal or premium, if any (plus
interest on such interest to the extent lawful), at the rate borne by the
Securities to the extent lawful. Interest will be computed on the basis of a
360-day year of twelve 30-day months.

2. Method of Payment

By no later than 10:00 a.m. (New York City time) on the date on which any
principal of or interest on any Security is due and payable, the Company shall
irrevocably deposit with the Trustee or the Paying Agent money sufficient to pay
such principal, premium, if any, and/or interest. The Company will pay interest
(except Defaulted Interest) to the Persons who are registered Holders of
Securities at the close of business on the December 15 and June 15 next
preceding the interest payment date even if Securities are cancelled or
repurchased after the record date and on or before the interest payment date.
Holders must surrender Securities to a Paying Agent to collect principal
payments. The Company will pay principal and interest in money of the United
States that at the time of payment is legal tender for payment of public and
private debts. Payments in respect of Securities represented by a Global
Security (including principal, premium, if any, and interest) will be made by
the transfer of immediately available funds to the accounts specified by the
Depositary. The Company will make all payments in respect of a Definitive
Security (including principal, premium, if any, and interest) by mailing a check
to the registered address of each Holder thereof; provided, however, that
payments on the Securities may also be made, in the case of a Holder of at least
$1,000,000 aggregate principal amount of Securities, by wire transfer to a U.S.
dollar account maintained by the payee with a bank in the United States if such
Holder elects payment by wire transfer by giving written notice to the Trustee
or the Paying Agent to such effect designating such account no later than 15
days immediately preceding the relevant due date for payment (or such other date
as the Trustee may accept in its discretion).

3. Paying Agent and Registrar

Initially, U.S. Bank National Association, a national banking association duly
organized and existing under the laws of the United States of America and having
a corporate trust office in Atlanta, Georgia (“Trustee”), will act as Paying
Agent and Registrar. The Company may appoint and change any Paying Agent,
Registrar or co-registrar without notice to any Securityholder. The Company or
any of its domestically incorporated Wholly-Owned Subsidiaries may act as Paying
Agent, Registrar or co-registrar.

 

A-3



--------------------------------------------------------------------------------

4. Indenture

The Company issued the Securities under an Indenture dated as of June 1, 2007
(the “Original Indenture”), as supplemented by the First Supplemental Indentured
dated as of June 22, 2007 (the “First Supplemental Indenture”, and together with
the Original Indenture, as it may be amended or supplemented from time to time
in accordance with the terms thereof, the “Indenture”), among the Company and
the Trustee. The terms of the Securities include those stated in the Indenture
and those made part of the Indenture by reference to the Trust Indenture Act of
1939 (15 U.S.C. §§ 77aaa-77bbbb) as in effect from time to time (the “Act”).
Capitalized terms used herein and not defined herein have the meanings ascribed
thereto in the Indenture. The Securities are subject to all such terms, and
Securityholders are referred to the Indenture and the Act for a statement of
those terms.

The Securities are general unsecured senior obligations of the Company. The
aggregate principal amount of Securities which may be authenticated and
delivered under the Indenture is unlimited. This Security is one of the 7.750%
Senior Notes due 2017 referred to in the Indenture. The Securities include
(i) $500,000,000 aggregate principal amount of the Company’s 7.750% Senior Notes
due 2017 issued under the Indenture (herein called “Initial Notes”) and (ii) if
and when issued, additional 7.750% Senior Notes due 2017 of the Company that may
be issued from time to time under the Indenture subsequent to June 22, 2007
(herein called “Additional Notes”). The Initial Notes and Additional Notes are
treated as a single class of securities under the Indenture. The Indenture
imposes certain limitations on the Incurrence of Indebtedness by the Company and
its Subsidiaries, the payment of dividends and other distributions on the
Capital Stock of the Company and its Subsidiaries, the purchase or redemption of
Capital Stock of the Company and Capital Stock of such Subsidiaries, certain
purchases or redemptions of Subordinated Indebtedness, the sale or transfer of
assets and Capital Stock of Subsidiaries, certain Sale/Leaseback Transactions
involving the Company or any Restricted Subsidiary, the issuance or sale of
Capital Stock of Subsidiaries, the incurrence of certain Liens, certain payment
Guarantees, the business activities and investments of the Company and its
Subsidiaries and transactions with Affiliates, provided, however, certain of
such limitations will no longer be in effect if the Securities receive a rating
of “BBB-” or higher from Standard & Poor’s Rating Services (or its successors)
and “Baa3” or higher from Moody’s Investors Service, Inc. (or its successors).
In addition, the Indenture limits the ability of the Company and its
Subsidiaries to enter into agreements that restrict distributions and dividends
from Subsidiaries.

5. Redemption

At any time and from time to time prior to July 1, 2010, the Company may redeem
in the aggregate up to 35% of the original principal amount of the Securities
with the Net Cash Proceeds of one or more Public Equity Offerings received by
the Company at a redemption price (expressed as a percentage of principal
amount) of 107.750% plus accrued and unpaid interest, if any, to the redemption
date (subject to the right of Holders of record on the relevant record date to
receive interest due on the relevant interest payment date); provided, however,
that at least 65% of the original principal amount of the Securities must remain
outstanding after each such redemption; provided further, that each such
redemption occurs within 60 days of the date of closing of such Public Equity
Offering.

 

A-4



--------------------------------------------------------------------------------

If the optional redemption date is on or after an interest record date and on or
before the related interest payment date, the accrued and unpaid interest, if
any, will be paid to the Person in whose name the Security is registered at the
close of business on such record date, and no additional interest will be
payable to Holders whose Securities will be subject to redemption by the
Company.

In the case of any partial redemption, selection of the Securities for
redemption will be made by the Trustee in compliance with the requirements of
the principal national securities exchange, if any, on which the Securities are
listed or, if the Securities are not listed, then on a pro rata basis, by lot or
by such other method as the Trustee in its sole discretion shall deem to be fair
and appropriate, although no Securities of $1,000 in original principal amount
or less will be redeemed in part. If any Security is to be redeemed in part
only, the notice of redemption relating to such Security shall state the portion
of the principal amount thereof to be redeemed. A new Security in principal
amount equal to the unredeemed portion thereof will be issued in the name of the
Holder thereof upon cancellation of the original Security. On and after the
redemption date, interest will cease to accrue on Securities or portions thereof
called for redemption as long as the Company has deposited with the Paying Agent
funds in satisfaction of the applicable redemption price pursuant to the
Indenture.

6. Put Provisions

Upon the occurrence of a Change of Control, any Holder of Securities will have
the right to offer to cause the Company to repurchase all or any part of the
Securities of such Holder at a purchase price in cash equal to 101% of the
principal amount thereof, plus accrued and unpaid interest, if any, to the date
of repurchase (subject to the right of Holders of record on the relevant record
date to receive interest due on the relevant interest payment date) as provided
in, and subject to the terms of, the Indenture.

In the event of an Asset Disposition that requires the purchase of Securities
pursuant to Section 3.07(b) of the First Supplemental Indenture, the Company
will be required to apply such Excess Proceeds to the repayment of the
Securities and any Pari Passu Indebtedness in accordance with the procedures set
forth in Section 3.07 of the First Supplemental Indenture.

7. Denominations; Transfer; Exchange

The Securities are in registered form without coupons in denominations of
principal amount of $1,000 and whole multiples of $1,000. A Holder may transfer
or exchange Securities in accordance with the Indenture. The Registrar may
require a Holder, among other things, to furnish appropriate endorsements or
transfer documents and to pay any taxes and fees required by law or permitted by
the Indenture. The Registrar need not register the transfer of or exchange any
Securities for a period beginning 15 days before an interest payment date and
ending on such interest payment date.

 

A-5



--------------------------------------------------------------------------------

8. Persons Deemed Owners

The registered Holder of this Security may be treated as the owner of it for all
purposes.

9. Unclaimed Money

If money for the payment of the principal of or premium, if any, or interest
remains unclaimed for two years, the Trustee or Paying Agent shall pay the money
back to the Company at its request unless an abandoned property law designates
another person. After any such payment, Holders entitled to the money must look
only to the Company and not to the Trustee for payment.

10. Defeasance

Subject to certain conditions set forth in the Indenture, the Company at any
time may terminate some or all of its obligations under the Securities and the
Indenture if the Company deposits with the Trustee money or U.S. Government
Obligations for the payment of principal and interest on the Securities to
maturity.

11. Amendment, Waiver

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Securities may be amended with the written consent of the Holders of at
least a majority in principal amount of the then outstanding Securities and
(ii) any default (other than with respect to nonpayment) or noncompliance with
any provision may be waived with the written consent of the Holders of a
majority in principal amount of the then outstanding Securities. Subject to
certain exceptions set forth in the Indenture, without the consent of any
Securityholder, the Company and the Trustee may amend the Indenture or the
Securities to cure any ambiguity, omission, defect or inconsistency, or to
comply with Article IV of the Indenture in respect of the assumption by a
Successor Company of an obligation of the Company under the Indenture, or to
provide for uncertificated Securities in addition to or in place of certificated
Securities, or to add guarantees with respect to the Securities or to secure the
Securities, or to release a Subsidiary Guarantor upon its designation as an
Unrestricted Subsidiary or to add additional covenants or surrender rights and
powers conferred on the Company, or to comply with any request of the SEC in
connection with qualifying the Indenture under the Act, or to make any change
that does not adversely affect the rights of any Securityholder, or to provide
for the issuance of Exchange Notes.

12. Defaults and Remedies

Under the Indenture, Events of Default include: (i) default for 30 days in
payment of interest when due on the Securities; (ii) default in payment of the
principal of or premium, if any, on the Securities at Stated Maturity, upon
required repurchase, upon declaration or otherwise; (iii) failure by the Company
or any Significant Subsidiary to comply with other agreements in the Indenture
or the Securities, in certain cases subject to notice and lapse of time;
(iv) certain accelerations (including failure to pay within any grace period
after final maturity) of other Indebtedness of the Company or any Significant
Subsidiary if the amount accelerated (or

 

A-6



--------------------------------------------------------------------------------

so unpaid) exceeds $25.0 million; (v) certain events of bankruptcy or insolvency
with respect to the Company or any Significant Subsidiary; (vi) certain final,
non-appealable judgments or decrees for the payment of money in excess of $25.0
million; and (vii) nonperformance by any Subsidiary Guarantor that is a
Significant Subsidiary under a Subsidiary Guarantee or the failure of any
Subsidiary Guarantee by a Subsidiary Guarantor which is a Significant Subsidiary
to be in full force and effect. If an Event of Default occurs and is continuing,
the Trustee or Holders of at least 25% in principal amount of the Securities
then outstanding may declare all the Securities to be due and payable
immediately. Certain events of bankruptcy or insolvency are Events of Default
which will result in the Securities being due and payable immediately upon the
occurrence of such Events of Default.

Securityholders may not enforce the Indenture or the Securities except as
provided in the Indenture. The Trustee may refuse to enforce the Indenture or
the Securities unless it receives reasonable indemnity or security. Subject to
certain limitations, Holders of a majority in principal amount of the Securities
may direct the Trustee in its exercise of any trust or power. The Trustee may
withhold from Securityholders notice of any continuing Default or Event of
Default (except a Default or Event of Default in payment of principal or
interest) if it determines that withholding notice is in their interest.

13. Trustee Dealings with the Company

Subject to certain limitations set forth in the Indenture, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.

14. No Recourse Against Others

A director, officer, employee or stockholder, as such, of the Company shall not
have any liability for any obligations of the Company under the Securities or
the Indenture or for any claim based on, in respect of or by reason of such
obligations or their creation. By accepting a Security, each Securityholder
waives and releases all such liability. The waiver and release are part of the
consideration for the issue of the Securities.

15. Authentication

This Security shall not be valid until an authorized signatory of the Trustee
(or an authenticating agent acting on its behalf) manually signs the certificate
of authentication on the other side of this Security.

16. Abbreviations

Customary abbreviations may be used in the name of a Securityholder or an
assignee, such as TEN COM (=tenants in common), TEN ENT (=tenants by the
entirety), JT TEN (=joint tenants with rights of survivorship and not as tenants
in common), CUST (=custodian) and U/G/M/A (=Uniform Gift to Minors Act).

 

A-7



--------------------------------------------------------------------------------

17. CUSIP Numbers

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures the Company has caused CUSIP numbers to be printed on
the Securities. No representation is made as to the accuracy of such numbers as
printed on the Securities and reliance may be placed only on the other
identification numbers placed thereon.

18. Governing Law

This Security shall be governed by, and construed in accordance with, the laws
of the State of New York.

The Company will furnish to any Securityholder upon written request and without
charge to the Securityholder a copy of the Indenture which has in it the text of
this Security in larger type. Requests may be made to:

Smithfield Foods, Inc.

200 Commerce Street

Smithfield, VA 23430

Attention: Chief Financial Officer

 

A-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Security, fill in the form below:

I or we assign and transfer this Security to

 

 

 

    (Print or type assignee’s name, address and zip code)  

 

 

 

    (Insert assignee’s soc. sec. or tax I.D. No.)  

and irrevocably appoint                      agent to transfer this Security on
the books of the Company. The agent may substitute another to act for him.

 

 

 

Date:                              Your Signature:  

 

 

Signature Guarantee:  

 

  (Signature must be guaranteed)

 

 

Sign exactly as your name appears on the other side of this Security.

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad-15.

 

A-9



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL SECURITIES]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL SECURITY

The following increases or decreases in this Global Security have been made:

 

Date of
Exchange   Amount of decrease in Principal
Amount of this Global Security   Amount of increase in Principal
Amount of this Global Security  

Principal Amount of this Global
Security following such

decrease or increase

 

Signature of authorized

signatory of Trustee or

Securities Custodian

                                       

 

A-10



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Security purchased by the Company pursuant to
Section 3.07 or 3.09 of the First Supplemental Indenture, check the box:

If you want to elect to have only part of this Security purchased by the Company
pursuant to Section 3.07 or 3.09 of the First Supplemental Indenture, state the
amount in principal amount (must be integral multiple of $1,000): $

 

Date:                                Your Signature:  

 

      (Sign exactly as your name appears on the other side of the Security)

 

Signature Guarantee:  

 

      (Signature must be guaranteed)  

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad-15.

 

A-11



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INDENTURE SUPPLEMENT TO ADD SUBSIDIARY

GUARANTORS TO GUARANTEE NOTES

This [insert number] Supplemental Indenture and Subsidiary Guarantee, dated as
of [                 ], 20     (this “Supplemental Indenture” or “Guarantee”),
among [name of future Subsidiary Guarantor] (the “Guarantor”), Smithfield Foods,
Inc. (together with its successors and assigns, the “Company”), each other then
existing Subsidiary Guarantor under the Indenture referred to below, and U.S.
Bank National Association, as Trustee under the Indenture referred to below.

WITNESSETH:

WHEREAS, the Company[, the Subsidiary Guarantors] and the Trustee have
heretofore executed and delivered an Indenture, dated as of June 1, 2007 (the
“Original Indenture”), as supplemented by the First Supplemental Indentured
dated as of June 22, 2007 (the “First Supplemental Indenture”, and together with
the Original Indenture, as it may be amended or supplemented from time to time
in accordance with the terms thereof, the “Indenture”), providing for the
issuance of an unlimited aggregate principal amount of 7.750% Senior Notes due
2017 of the Company (the “Securities”);

WHEREAS, Section 3.12 of the First Supplemental Indenture provides that the
Company will not permit any Restricted Subsidiary to Guarantee the payment of
any Indebtedness of the Company or any Indebtedness of any other Restricted
Subsidiary, subject to certain exceptions, unless such Restricted Subsidiary
simultaneously executes and delivers a supplemental indenture to the Indenture
providing for a Guarantee of payment of the Securities by such Restricted
Subsidiary; and

WHEREAS, pursuant to Section 901 of the Original Indenture, the Trustee and the
Company are authorized to execute and deliver this Supplemental Indenture to
amend the Indenture, without the consent of any Holder;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guarantor, the Company and the Trustee mutually covenant and agree for the equal
and ratable benefit of the Holders of the Securities as follows:

Definitions

Defined Terms. As used in this Supplemental Indenture, terms defined in the
Indenture or in the preamble or recital hereto are used herein as therein
defined, except that the term “Holders” in this Guarantee shall refer to the
term “Holders” as defined in the Indenture and the Trustee acting on behalf or
for the benefit of such Holders. The words “herein,” “hereof” and “hereby” and
other words of similar import used in this Supplemental Indenture refer to this
Supplemental Indenture as a whole and not to any particular section hereof.

 

B-1



--------------------------------------------------------------------------------

Agreement to be Bound; Guarantee

Agreement to be Bound. The Guarantor hereby becomes a party to the Indenture as
a Subsidiary Guarantor and as such will have all of the rights and be subject to
all of the obligations and agreements of a Subsidiary Guarantor under the
Indenture. The Guarantor agrees to be bound by all of the provisions of the
Indenture applicable to a Subsidiary Guarantor and to perform all of the
obligations and agreements of a Subsidiary Guarantor under the Indenture.

Guarantee. Each Subsidiary Guarantor hereby fully, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, jointly and
severally with each other Subsidiary Guarantor, to each Holder of the Securities
and the Trustee the full and punctual payment when due, whether at maturity, by
acceleration, by redemption or otherwise, of the principal of, premium, if any,
and interest on the Securities and all other obligations and liabilities of the
Company under this Indenture (including without limitation interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Company or any
Subsidiary Guarantor whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) (all the foregoing being hereinafter
collectively called the “Obligations”). Each Subsidiary Guarantor further agrees
(to the extent permitted by law) that the Obligations may be extended or
renewed, in whole or in part, without notice or further assent from it, and that
it will remain bound under this Supplemental Indenture notwithstanding any
extension or renewal of any Obligation.

Each Subsidiary Guarantor waives presentation to, demand of payment from and
protest to the Company of any of the Obligations and also waives notice of
protest for nonpayment. Each Subsidiary Guarantor waives notice of any default
under the Securities, the Obligations or the Indenture. The obligations of each
Subsidiary Guarantor hereunder shall not be affected by (a) the failure of any
Holder to assert any claim or demand or to enforce any right or remedy against
the Company, any Subsidiary Guarantor or any other person under this Indenture,
the Securities or any other agreement or otherwise; (b) any extension or renewal
of any thereof; (c) any rescission, waiver, amendment or modification of any of
the terms or provisions of this Indenture, any Subsidiary Guarantee, the
Securities or any other agreement; (d) the release of any security held by any
Holder or the Trustee for the Obligations or any of them; (e) the failure of any
Holder to exercise any right or remedy against any other Subsidiary Guarantor;
or (f) any change in the ownership of the Company.

Each Subsidiary Guarantor further agrees that its Subsidiary Guarantee herein
constitutes a Guarantee of payment when due (and not a Guarantee of collection)
and waives any right to require that any resort be had by any Holder to any
security held for payment of the Obligations.

The obligations of each Subsidiary Guarantor hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
payment of the

 

B-2



--------------------------------------------------------------------------------

Obligations in full), including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense of setoff,
counterclaim, recoupment or termination whatsoever or by reason of the
invalidity, illegality or unenforceability of the Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Subsidiary Guarantor herein shall not be discharged or impaired or otherwise
affected by the failure of any Holder to assert any claim or demand or to
enforce any remedy under this Indenture, the Securities or any other agreement,
by any waiver or modification of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Obligations, or by any other act
or thing or omission or delay to do any other act or thing which may or might in
any manner or to any extent vary the risk of any Subsidiary Guarantor or would
otherwise operate as a discharge of such Subsidiary Guarantor as a matter of law
or equity.

Subject to the provisions of Section 3.12 of the First Supplemental Indenture,
each Subsidiary Guarantor agrees that its Subsidiary Guarantee herein shall
remain in full force and effect until payment in full of all the Obligations or
such Subsidiary Guarantor is released from its Subsidiary Guarantee in
accordance with the Indenture. Notwithstanding the foregoing and the other
provisions of the Indenture, any Subsidiary Guarantee by a Restricted Subsidiary
shall automatically and unconditionally be released and discharged upon (1) any
sale, exchange or transfer, to any Person not an Affiliate of the Company, of
all of the Company’s Capital Stock in, or all or substantially all the assets
of, whether by way of merger, consolidation or otherwise, such Restricted
Subsidiary (which sale, exchange or transfer is not prohibited by the
Indenture), (2) the release or discharge of the guarantee which resulted in the
creation of such Subsidiary Guarantee, except a discharge or release by or as a
result of payment under such guarantee or (3) such Restricted Subsidiary being
designated an Unrestricted Subsidiary of the Company in accordance with the
terms of the Indenture by the Company’s Board of Directors. Each Subsidiary
Guarantor further agrees that its Subsidiary Guarantee herein shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of principal of or interest on any of the Obligations is
rescinded or must otherwise be restored by any Holder upon the bankruptcy or
reorganization of the Company or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Holder has at law or in equity against any Subsidiary Guarantor by virtue
hereof, upon the failure of the Company to pay any of the Obligations when and
as the same shall become due, whether at maturity, by acceleration, by
redemption or otherwise, each Subsidiary Guarantor hereby promises to and will,
upon receipt of written demand by the Trustee, forthwith pay, or cause to be
paid, in cash, to the Holders an amount equal to the sum of (i) the unpaid
amount of such Obligations then due and owing and (ii) accrued and unpaid
interest on such Obligations then due and owing (but only to the extent not
prohibited by law).

Each Subsidiary Guarantor further agrees that, as between such Subsidiary
Guarantor, on the one hand, and the Holders, on the other hand, (x) the maturity
of the Obligations guaranteed hereby may be accelerated as provided in this
Indenture for the purposes of its Subsidiary Guarantee herein, notwithstanding
any stay, injunction or other prohibition preventing such acceleration in
respect of the Obligations guaranteed hereby and (y) in the event of any such
declaration of acceleration of such Obligations, such Obligations (whether or
not due and payable) shall forthwith become due and payable by the Subsidiary
Guarantor for the purposes of this Subsidiary Guarantee.

 

B-3



--------------------------------------------------------------------------------

Each Subsidiary Guarantor also agrees to pay any and all reasonable costs and
expenses (including reasonable attorneys’ fees) incurred by the Trustee or the
Holders in enforcing any rights under this Section.

Limitation on Liability. The obligations of each Subsidiary Guarantor hereunder
will be limited to the maximum amount as will, after giving effect to all other
contingent and fixed liabilities of such Subsidiary Guarantor and after giving
effect to any collections from or payments made by or on behalf of any other
Subsidiary Guarantor in respect of the obligations of such other Subsidiary
Guarantor under its Subsidiary Guarantee or pursuant to its contribution
obligations under this Indenture or applicable law, result in the obligations of
such Subsidiary Guarantor under its Subsidiary Guarantee not constituting a
fraudulent conveyance or fraudulent transfer under federal or state law and not
otherwise being void or voidable under any similar laws affecting the rights of
creditors generally.

Release and Discharge. Each Subsidiary Guarantor will be deemed released from
all its obligations under this Indenture and its Subsidiary Guarantee and such
Subsidiary Guarantee will terminate upon the legal defeasance or covenant
defeasance of the Securities pursuant to the provisions of Article IV of the
Original Indenture and Article VI of the First Supplemental Indenture.

Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that any Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made on the obligations under the Subsidiary Guarantees,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against the Company or any other Subsidiary Guarantor who has not paid
its proportionate share of such payment. The provisions of this Section 2.5
shall in no respect limit the obligations and liabilities of each Subsidiary
Guarantor to the Trustee and the Holders and each Subsidiary Guarantor shall
remain liable to the Trustee and the Holders for the full amount guaranteed by
such Subsidiary Guarantor hereunder.

No Subrogation. Notwithstanding any payment or payments made by each Subsidiary
Guarantor hereunder, no Subsidiary Guarantor shall be entitled to be subrogated
to any of the rights of the Trustee or any Holder against the Company or any
other Subsidiary Guarantor or any collateral security or guarantee or right of
offset held by the Trustee or any Holder for the payment of the Obligations, nor
shall any Subsidiary Guarantor seek or be entitled to seek any contribution or
reimbursement from the Company or any other Subsidiary Guarantor in respect of
payments made by such Subsidiary Guarantor hereunder, until all amounts owing to
the Trustee and the Holders by the Company on account of the Obligations are
paid in full. If any amount shall be paid to any Subsidiary Guarantor on account
of such subrogation rights at any time when all of the Obligations shall not
have been paid in full, such amount shall be held by such Subsidiary Guarantor
in trust for the Trustee and the Holders, segregated from other funds of such
Subsidiary Guarantor, and shall, forthwith upon receipt by such Subsidiary
Guarantor, be turned over to the Trustee in the exact form received by such
Subsidiary Guarantor (duly indorsed by such Subsidiary Guarantor to the Trustee,
if required), to be applied against the Obligations.

 

B-4



--------------------------------------------------------------------------------

Miscellaneous

Notices. All notices and other communications to the Guarantor shall be given as
provided in the Indenture to the Guarantor, at its address set forth below, with
a copy to the Company as provided in the Indenture for notices to the Company.

Parties. Nothing expressed or mentioned herein is intended or shall be construed
to give any Person, firm or corporation, other than the Holders and the Trustee,
any legal or equitable right, remedy or claim under or in respect of this
Supplemental Indenture or the Indenture or any provision herein or therein
contained.

Governing Law. This Supplemental Indenture shall be governed by, and construed
in accordance with, the laws of the State of New York.

Severability Clause. In case any provision in this Supplemental Indenture shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired thereby
and such provision shall be ineffective only to the extent of such invalidity,
illegality or unenforceability.

Ratification of Indenture; Supplemental Indentures Part of Indenture. Except as
expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder of Securities heretofore or
hereafter authenticated and delivered shall be bound hereby. The Trustee makes
no representation or warranty as to the validity or sufficiency of this
Supplemental Indenture.

Counterparts. The parties hereto may sign one or more copies of this
Supplemental Indenture in counterparts, all of which together shall constitute
one and the same agreement.

Headings. The headings of the Articles and the sections in this Guarantee are
for convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.

 

B-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

[SUBSIDIARY GUARANTOR], as a Guarantor By:  

 

Name:   Title:   U.S. Bank National Association, as Trustee By:  

 

Name:   Title:   SMITHFIELD FOODS, INC. By:  

 

Name:   Title:   [INSERT OTHER SUBSIDIARY GUARANTORS] By  

 

Name:   Title:  

 

B-6